Exhibit 10.1

 

 

 

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF

HEALTHCARE TRUST OF AMERICA HOLDINGS, L.P.

 

 

 

December 20, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Articles; Sections

   Page  

ARTICLE I. DEFINED TERMS

     1   

ARTICLE II. ORGANIZATIONAL MATTERS

     14   

2.1 FORMATION.

     14   

2.2 NAME

     14   

2.3 REGISTERED OFFICE AND AGENT

     15   

2.4 PRINCIPAL PLACE OF BUSINESS

     15   

2.5 TERM AND TERMINATION

     15   

2.6 POWER OF ATTORNEY

     15   

2.7 EFFECTIVENESS OF THIS AGREEMENT

     17   

ARTICLE III. PURPOSE AND POWERS

     17   

3.1 PURPOSE AND BUSINESS

     17   

3.2 POWERS

     18   

ARTICLE IV. CAPITAL CONTRIBUTIONS; PARTNERSHIP UNITS; ADDITIONAL FUNDS

     18   

4.1 CAPITAL CONTRIBUTIONS OF THE PARTNERS

     18   

4.2 ISSUANCE OF ADDITIONAL PARTNERSHIP INTERESTS

     20   

4.3 ISSUANCE OF SECURITIES BY THE GENERAL PARTNER

     21   

4.4 ADDITIONAL FUNDS

     22   

4.5 NO THIRD-PARTY BENEFICIARY

     22   

4.6 NO INTEREST

     22   

4.7 NO PREEMPTIVE RIGHTS

     22   

4.8 CAPITAL ACCOUNTS

     23   

ARTICLE V. DISTRIBUTIONS

     23   

5.1 DISTRIBUTIONS

     23   

5.2 QUALIFICATION AS A REIT

     23   

5.3 WITHHOLDING

     24   

5.4 ADDITIONAL PARTNERSHIP INTERESTS

     24   

ARTICLE VI. ALLOCATIONS

     24   

6.1 ALLOCATION OF PROFITS AND LOSSES

     24   

6.2 SPECIAL ALLOCATIONS

     25   

6.3 SPECIAL ALLOCATIONS WITH RESPECT TO LTIP PARTNERSHIP UNITS

     27   

6.4 REVISIONS TO ALLOCATIONS TO REFLECT ISSUANCE OF PARTNERSHIP INTERESTS

     27   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Articles; Sections

   Page  

ARTICLE VII. MANAGEMENT AND OPERATIONS OF BUSINESS

     28   

7.1 MANAGEMENT

     28   

7.2 CERTIFICATE OF LIMITED PARTNERSHIP

     31   

7.3 REIMBURSEMENT OF THE GENERAL PARTNER

     32   

7.4 ACQUISITION OF LIMITED PARTNER INTERESTS BY THE GENERAL PARTNER

     32   

7.5 TRANSACTIONS WITH AFFILIATES

     32   

7.6 INDEMNIFICATION

     33   

7.7 LIABILITY OF THE GENERAL PARTNER

     36   

7.8 OTHER MATTERS CONCERNING THE GENERAL PARTNER

     37   

7.9 TITLE TO PARTNERSHIP ASSETS

     38   

7.10 RELIANCE BY THIRD PARTIES

     38   

ARTICLE VIII. RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

     39   

8.1 LIMITATION OF LIABILITY

     39   

8.2 NO RIGHT TO PARTICIPATE IN THE MANAGEMENT OF BUSINESS

     39   

8.3 OUTSIDE ACTIVITIES OF LIMITED PARTNERS

     39   

8.4 RETURN OF CAPITAL

     39   

8.5 RIGHTS OF LIMITED PARTNERS RELATING TO THE PARTNERSHIP

     40   

8.6 REDEMPTION OF COMMON PARTNERSHIP UNITS

     40   

8.7 REDEMPTION OF LTIP SERIES C PARTNERSHIP UNITS

     43   

ARTICLE IX. BOOKS, RECORDS, ACCOUNTING AND REPORTS

     43   

9.1 RECORDS AND ACCOUNTING

     43   

9.2 REPORTS

     44   

ARTICLE X. TAX MATTERS

     44   

10.1 PREPARATION OF TAX RETURNS

     44   

10.2 TAX ELECTIONS

     45   

10.3 TAX MATTERS PARTNER

     45   

10.4 ORGANIZATIONAL EXPENSES

     46   

10.5 WITHHOLDING

     46   

ARTICLE XI. TRANSFERS AND WITHDRAWALS

     47   

11.1 TRANSFER

     47   

11.2 TRANSFER OF THE GENERAL PARTNER’S GENERAL PARTNER INTEREST

     48   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Articles; Sections

   Page  

11.3 LIMITED PARTNERS’ RIGHTS TO TRANSFER

     48   

11.4 SUBSTITUTED LIMITED PARTNERS

     49   

11.5 ASSIGNEES

     50   

11.6 GENERAL PROVISIONS

     50   

ARTICLE XII. ADMISSION OF PARTNERS

     52   

12.1 ADMISSION OF SUCCESSOR GENERAL PARTNER

     52   

12.2 ADMISSION OF ADDITIONAL LIMITED PARTNERS

     52   

12.3 AMENDMENT OF AGREEMENT AND CERTIFICATE OF LIMITED PARTNERSHIP

     53   

ARTICLE XIII. DISSOLUTION, LIQUIDATION AND TERMINATION

     53   

13.1 DISSOLUTION

     53   

13.2 WINDING UP; LIQUIDATION

     54   

13.3 NO OBLIGATION TO CONTRIBUTE DEFICIT

     55   

13.4 NOTICE OF DISSOLUTION

     55   

13.5 TERMINATION OF PARTNERSHIP AND CANCELLATION OF CERTIFICATE OF LIMITED
PARTNERSHIP

     56   

13.6 REASONABLE TIME FOR WINDING-UP

     56   

13.7 WAIVER OF PARTITION

     56   

ARTICLE XIV. AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

     56   

14.1 AMENDMENTS

     56   

14.2 MEETINGS OF THE PARTNERS

     56   

ARTICLE XV. GENERAL PROVISIONS

     57   

15.1 ADDRESSES AND NOTICE

     57   

15.2 TITLES AND CAPTIONS

     58   

15.3 PRONOUNS AND PLURALS

     58   

15.4 FURTHER ACTION

     58   

15.5 BINDING EFFECT

     58   

15.6 CREDITORS

     58   

15.7 WAIVER

     58   

15.8 COUNTERPARTS

     58   

15.9 APPLICABLE LAW

     59   

15.10 INVALIDITY OF PROVISIONS

     59   

15.11 MERGER

     59   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Articles; Sections

   Page  

15.12 NO RIGHTS AS STOCKHOLDERS

     59   

15.13 ENTIRE AGREEMENT

     59   

EXHIBIT A PARTNERS’ CONTRIBUTIONS AND PARTNERSHIP INTERESTS

  

EXHIBIT B NOTICE OF REDEMPTION REQUEST

 

EXHIBIT C SERIES B NOTICE OF REDEMPTION REQUEST

  

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF

HEALTHCARE TRUST OF AMERICA HOLDINGS, L.P.

THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF HEALTHCARE TRUST
OF AMERICA HOLDINGS, L.P. (this “Agreement”), dated as of December 20, 2012 (the
“Restatement Date”), is entered into by and among (i) Healthcare Trust of
America, Inc., a Maryland corporation, as general partner (the “General
Partner”), and (ii) those Persons who have executed this Agreement or a
counterpart hereof, or who become parties hereto pursuant to the terms of this
Agreement.

WITNESSETH

WHEREAS, Healthcare Trust of America Holdings, L.P. (the “Partnership”) was
formed as a limited partnership pursuant to the Act by filing a certificate of
limited partnership with the Secretary of State of the State of Delaware on
April 20, 2006;

WHEREAS, the Partnership has, since its formation, been governed by the
Agreement of Limited Partnership of NNN Healthcare/Office REIT Holdings, L.P.,
dated September 20, 2006, as amended on November 14, 2008 and August 24, 2009
(the “Original Agreement);

WHEREAS, the parties hereto on the date hereof desire to amend and restate the
Original Agreement in its entirety and to enter into this Agreement; and

WHEREAS, this Agreement shall constitute the “partnership agreement” (within the
meaning of the Act) of the Partnership, and shall be binding upon all Persons
now or at any time hereafter who are Partners.

NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth in this Agreement, and of other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending legally to be bound, hereby agree as follows:

Article I

DEFINED TERMS

Capitalized terms used in this Agreement (including exhibits, schedules and
amendments) shall have the meanings set forth below or in the Section of this
Agreement referred to below, except as otherwise expressly indicated or limited
by the context in which they appear in this Agreement. All terms defined in this
Agreement in the singular have the same meanings when used in the plural and
vice versa. Accounting terms used but not otherwise defined shall have the
meanings given to them under GAAP.

1.1 “ACT” means the Delaware Revised Uniform Limited Partnership Act, as amended
from time to time, and any successor to such statute.

 

1



--------------------------------------------------------------------------------

1.2 “ADDITIONAL LIMITED PARTNER” means a Person that has executed and delivered
an additional limited partner signature page in the form required by the General
Partner and has been admitted to the Partnership as a Limited Partner pursuant
to Section 12.2.

1.3 “ADJUSTED CAPITAL ACCOUNT” means with respect to any Partner, the balance in
such Partner’s Capital Account, determined after giving effect to the following
adjustments:

(a) credit to such Capital Account any amount which such Partner (i) is treated
as obligated to restore to the Partnership pursuant to the provisions of
Treasury Regulations Section 1.704-1(b)(2)(ii)(c), or (ii) is deemed to be
obligated to restore to the Partnership pursuant to the penultimate sentences of
Treasury Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

(b) debit to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

1.4 “ADJUSTED CAPITAL ACCOUNT DEFICIT” means, with respect to any Partner, the
negative balance, if any, in such Partner’s Adjusted Capital Account as of the
end of any relevant Fiscal Year. This definition of Adjusted Capital Account
Deficit is intended to comply with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

1.5 “ADJUSTED PARITY” shall have the meaning ascribed to it by
Section 4.1(e)(ii).

1.6 “AFFILIATE” means with respect to any Person, (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
or more of the outstanding voting securities of such other Person; (ii) any
Person ten percent or more of whose outstanding voting securities are directly
or indirectly owned, controlled or held, with the power to vote, by such other
Person; (iii) any Person directly or indirectly controlling, controlled by or
under common control with such other Person; (iv) any executive officer,
director, trustee or general partner of such other Person; and (v) any legal
entity for which such Person acts as an executive officer, director, trustee or
general partner.

1.7 “AGREEMENT” means this Amended and Restated Agreement of Limited Partnership
of Healthcare Trust of America Holdings, L.P., as it may be further amended,
modified, supplemented or restated from time to time, as the context requires.

1.8 “ARTICLES OF INCORPORATION” means the General Partner’s Articles of
Incorporation, filed with the Maryland State Department of Assessments and
Taxation, or other organizational document governing the General Partner, as
amended, modified, supplemented or restated from time to time.

1.9 “ASSIGNEE” means a Person to whom one or more Partnership Units have been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5.

 

2



--------------------------------------------------------------------------------

1.10 “AVAILABLE OPERATING CASH” means the cash flows derived by the Partnership
from the operation of the Partnership’s business (other than any Net Sales
Proceeds or Capital Contributions) before any deduction for depreciation or
amortization and after deduction of:

(a) all operating costs and expenses including taxes;

(b) all payments of principal, interest and other charges in respect of any
Partnership indebtedness;

(c) all expenditures for capital improvements to the Partnership assets or
property; and

(d) all reserves, whether for working capital, debt repayment, new portfolio
investments or otherwise (including for the redemption of Partnership Units)
that are established by the General Partner in the exercise of its sole and
absolute discretion.

1.11 “BUSINESS DAY” means any day except a Saturday, Sunday or other day on
which commercial banks in Los Angeles, California are authorized or required by
law to close.

1.12 “CAPITAL ACCOUNT” has the meaning set forth in Section 4.8.

1.13 “CAPITAL CONTRIBUTION” means, with respect to any Partner, any cash, cash
equivalents or the fair market value of Contributed Property that such Partner
contributes or is deemed to contribute to the Partnership pursuant to Article 4.

1.14 “CARRYING VALUE” means (a) with respect to a Contributed Property, the fair
market value of such Contributed Property at the time such property is
contributed, as determined by the General Partner and agreed to by the
contributing partner, without reduction for any liabilities either assumed by
the Partnership upon such contribution or to which such property was subject
when contributed, reduced (but not below zero) by all Depreciation with respect
to such property charged to the Partners’ Capital Accounts, and (b) with respect
to any other Partnership Asset, the adjusted basis of such Partnership Asset for
Federal income tax purposes, all as of the time of determination; except that
the Carrying Values of all assets may, at the discretion of the general Partner,
be adjusted to equal their respective fair market values (as determined by the
General Partner), in accordance with the rules set forth in Treasury Regulations
Section 1.704-1(b)(2)(iv)(f), as provided for in Section 4.8.

1.15 “CASH AMOUNT” means an amount of cash equal to the Value of the REIT Stock
Amount on the Valuation Date.

1.16 “CERTIFICATE” means the Certificate of Limited Partnership of the
Partnership, filed on April 20, 2006, as amended, restated, supplemented or
otherwise modified from time to time as herein provided in accordance with the
Act.

1.17 “CODE” means the Internal Revenue Code of 1986, as amended from time to
time, and any subsequent Federal law of similar import, and, to the extent
applicable, any Treasury Regulations promulgated thereunder.

 

3



--------------------------------------------------------------------------------

1.18 “COMMON PARTNERSHIP UNIT” means any Common Series A Unit and any Common
Series B Unit.

1.19 “COMMON PARTNERSHIP UNIT ECONOMIC BALANCE” shall mean as of any date,
(i) the Capital Account balance of the General Partner, plus the amount of the
General Partner’s share of any Partnership Minimum Gain or Partner Minimum Gain
attributable to Partner Nonrecourse Debt, in either case to the extent
attributable to the General Partner’s ownership of Common Partnership Units and
computed on a hypothetical basis after taking into account all allocations
through such date divided by (ii) the number of the General Partner’s Common
Partnership Units as of such date.

1.20 “COMMON PERCENTAGE INTEREST” means, as to each Partner, the percentage
determined by dividing the total number of Common Partnership Units owned by
such Partner by the aggregate number of Common Partnership Units then issued and
outstanding, as set forth on Exhibit A, as such exhibit may be amended from time
to time.

1.21 “COMMON SERIES A UNIT” means any Partnership Unit held on or before the
Restatement Date, and any subsequently issued Common Partnership Unit designated
as such by the Partnership.

1.22 “COMMON SERIES B UNIT” means any Common Partnership Unit into which LTIP
Series C Units are converted.

1.23 “COMMON STOCK” means a share of the common stock of the General Partner,
par value $.01 per share. Common Stock may be issued in one or more classes or
series in accordance with the terms of the Articles of Incorporation. If there
is more than one class or series of Common Stock, the term “Common Stock” shall,
as the context requires, be deemed to refer to the class or series of Common
Stock that correspond to the class or series of Partnership Units for which the
reference to Common Stock is made.

1.24 “CONSENT” means the consent or approval of a proposed action by a Partner
given in accordance with Section 14.2.

1.25 “CONSENT OF THE OUTSIDE LIMITED PARTNERS” means the Consent of the Outside
Limited Partners holding a number of Common Partnership Units greater than fifty
percent (50%) of the aggregate Common Partnership Units held by all Outside
Limited Partners.

1.26 “CONTRIBUTED PROPERTY” means each property or other asset (but excluding
cash and cash equivalents), in such form as may be contributed by a Partner to
the Partnership as permitted by the Act.

1.27 “DEPRECIATION” means, for each Fiscal Year, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such year or other period for Federal income tax
purposes; provided, that if the Carrying Value of an asset differs from its
adjusted basis for Federal income tax purposes at the beginning of any such year
or other period, Depreciation shall be determined in the manner described in
Treasury Regulations Section 1.704-1(b)(2)(iv)(g)(3) or 1.704-3(d)(2), whichever
is applicable, and if such asset has a zero adjusted tax basis, Depreciation
shall be an amount determined under any reasonable method selected by the
General Partner.

 

4



--------------------------------------------------------------------------------

1.28 “EFFECTIVE DATE” means the date of first closing of the offering of Common
Stock pursuant to the Registration Statement.

1.29 “ENTITY” means any general partnership, limited liability company,
proprietorship, corporation, joint venture, joint-stock company, limited
partnership, limited liability partnership, business trust, firm, trust, estate,
governmental entity, cooperative, association or other foreign or domestic
enterprise.

1.30 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time (or any corresponding provisions of succeeding laws).

1.31 “EXIT TRIGGER EVENT” means, with respect to any LTIP Partnership Unit, a
Change in Control that is a Trigger Event, as such terms are defined in the
award agreement for such LTIP Partnership Agreement.

1.32 “FISCAL YEAR” means the fiscal year of the Partnership and shall be the
same as its taxable year, which shall be the calendar year unless otherwise
determined by the General Partner in accordance with the Code.

1.33 “GAAP” means United States generally accepted accounting principles, as in
effect from time to time.

1.34 “GENERAL PARTNER” means Healthcare Trust of America, Inc., a Maryland
corporation, and any successor as general partner of the Partnership.

1.35 “GENERAL PARTNER INTEREST” means a Partnership Interest held by the General
Partner, in its capacity as general partner. A General Partner Interest may be
expressed as a number of Partnership Units.

1.36 “INCAPACITY” or “INCAPACITATED” means:

(a) as to any individual Partner, death, total physical disability or entry by a
court of competent jurisdiction adjudicating him incompetent to manage his
person or his estate;

(b) as to any corporation that is a Partner, the filing of a certificate of
dissolution, or its equivalent, for the corporation or the revocation of its
charter;

(c) as to any partnership that is a Partner, the dissolution and commencement of
winding up of the partnership;

(d) as to any estate that is a Partner, the distribution by the fiduciary of the
estate’s entire interest in the Partnership;

(e) as to any trustee of a trust that is a Partner, the termination of the trust
(but not the substitution of a new trustee); or

 

5



--------------------------------------------------------------------------------

(f) as to any Partner, the bankruptcy of such Partner, which shall be deemed to
have occurred when:

(i) the Partner commences a voluntary proceeding seeking liquidation,
reorganization or other relief under any bankruptcy, insolvency or other similar
law now or hereafter in effect;

(ii) the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Partner;

(iii) the Partner executes and delivers a general assignment for the benefit of
the Partner’s creditors;

(iv) the Partner files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the Partner in any
proceeding of the nature described in clause (ii) above;

(v) the Partner seeks, consents to or acquiesces in the appointment of a
trustee, receiver or liquidator for the Partner or for all or any substantial
part of the Partner’s assets;

(vi) any proceeding seeking liquidation, reorganization or other relief of or
against such Partner under any bankruptcy, insolvency or other similar law now
or hereafter in effect has not been dismissed within one hundred twenty
(120) days after the commencement thereof;

(vii) the appointment without the Partner’s consent or acquiescence of a
trustee, receiver or liquidator has not been vacated or stayed within ninety
(90) days of such appointment; or

(viii) an appointment referred to in clause (vii) which has been stayed is not
vacated within ninety (90) days after the expiration of any such stay.

1.37 “INDEMNITEE” means

(a) any Person made a party to a proceeding by reason of its status as:

(i) the General Partner;

(ii) a Limited Partner;

(iii) a director, trustee, manager, member or officer of the Partnership, or the
General Partner; or

(iv) a director, trustee, manager, member or officer of any other Entity,
serving in such capacity at the request of the Partnership, or the General
Partner , acting on behalf of the Partnership or the General Partner; or

 

6



--------------------------------------------------------------------------------

(b) such other Persons (including Affiliates of the General Partner) as the
General Partner may designate from time to time (whether before or after the
event giving rise to potential liability), in its sole and absolute discretion.

1.38 “IRS” means the Internal Revenue Service of the United States.

1.39 “JOINT VENTURE” means those joint venture or partnership arrangements in
which the Partnership or any of its subsidiaries is a co-venturer or general
partner established to acquire or hold Assets.

1.40 “LIEN” means any lien, security interest, mortgage, deed of trust, charge,
claim, encumbrance, pledge, option, right of first offer or first refusal and
any other right or interest of others of any kind or nature, actual or
contingent, or other similar encumbrance of any nature whatsoever.

1.41 “LIMITED PARTNER” means any Person named as a limited partner of the
Partnership in Exhibit A, as such Exhibit may be amended from time to time, upon
the execution and delivery by such Person of an additional limited partner
signature page, including any Additional Limited Partner or Substituted Limited
Partner in each case, in such Person’s capacity as a limited partner of the
Partnership.

1.42 “LIMITED PARTNER INTEREST” means a Partnership Interest of a Limited
Partner in the Partnership. A Limited Partner Interest may be expressed as a
number of Common Partnership Units and/or LTIP Partnership Units.

1.43 “LIQUIDATING EVENT” has the meaning set forth in Section 13.1.

1.44 “LIQUIDATING GAINS” means any net gain realized in connection with the
actual or hypothetical sale of all or substantially all of the assets of the
Partnership (including upon the occurrence of any event of liquidation of the
Partnership), including but not limited to net gain realized in connection with
a revaluation of partnership property pursuant to Section 4.8.

1.45 “LIQUIDATING LOSSES” means any net loss realized in connection with the
actual or hypothetical sale of all or substantially all of the assets of the
Partnership (including upon the occurrence of any event of liquidation of the
Partnership), including but not limited to net loss realized in connection with
a revaluation of partnership property pursuant to Section 4.8.

1.46 “LIQUIDATOR” has the meaning set forth in Section 13.2.

1.47 “LTIP CAPITAL COMMITMENT” has the meaning ascribed to it by Section 4.1(c).

1.48 “LTIP ECONOMIC BALANCE” means, with respect to an LTIP Partnership Unit, as
of any date, (i) the Capital Account balance of its holder, plus the amount of
such holder’s share of any Partnership Minimum Gain or Partner Minimum Gain
attributable to Partner Nonrecourse Debt, in either case as of such date and
only to the extent attributable to its ownership of LTIP Partnership Units of
such class issued with the same terms, divided by (ii) the number of LTIP
Partnership Units of the same class issued with the same terms that are held by
such holder.

 

7



--------------------------------------------------------------------------------

1.49 “LTIP PARTNERSHIP UNITS” means Partnership Units designated as such by the
Partnership, and includes LTIP Series C Units.

1.50 “LTIP SERIES C UNITS” means LTIP Partnership Units designated as such by
the Partnership.

1.51 “MORTGAGE” means in connection with mortgage financing provided, invested
in, participated in or purchased by the Partnership, all of the notes, deeds of
trust, security interests or other evidences of indebtedness or obligations,
which are secured or collateralized by Real Property owned by the borrowers
under such notes, deeds of trust, security interests or other evidences of
indebtedness or obligations.

1.52 “NASAA GUIDELINES” means the North American Securities Administrators
Association, Inc. Statement of Policy Regarding Real Estate Investment Trusts.

1.53 “NET ASSETS” means the total assets of the Partnership (other than
intangibles) at cost, before deducting depreciation, reserves for bad debts or
other non-cash reserves, less total liabilities, calculated quarterly by the
Partnership on a basis consistently applied.

1.54 “NET SALES PROCEEDS” means in the case of a transaction described in clause
(i)(A) of the definition of Sale, the proceeds of any such transaction less the
amount of selling expenses incurred by or on behalf of the Partnership,
including all real estate commissions, closing costs and legal fees and
expenses. In the case of a transaction described in clause (i)(B) of the
definition of Sale, Net Sales Proceeds means the proceeds of any such
transaction less the amount of selling expenses incurred by or on behalf of the
Partnership, including any legal fees and expenses and other selling expenses
incurred in connection with such transaction. In the case of a transaction
described in clause (i)(C) of the definition of Sale, Net Sales Proceeds means
the proceeds of any such transaction actually distributed to the Partnership
from the Joint Venture less the amount of any selling expenses, including legal
fees and expenses incurred by or on behalf of the Partnership (other than those
paid by the Joint Venture). In the case of a transaction or series of
transactions described in clause (i)(D) of the definition of Sale, Net Sales
Proceeds means the proceeds of any such transaction (including the aggregate of
all payments under a Mortgage on or in satisfaction thereof other than regularly
scheduled interest payments) less the amount of selling expenses incurred by or
on behalf of the Partnership, including all commissions, closing costs and legal
fees and expenses. In the case of a transaction described in clause (i)(E) of
the definition of Sale, Net Sales Proceeds means the proceeds of any such
transaction less the amount of selling expenses incurred by or on behalf of the
Partnership, including any legal fees and expenses and other selling expenses
incurred in connection with such transaction. In the case of a transaction
described in clause (ii) of the definition of Sale, Net Sales Proceeds means the
proceeds of such transaction or series of transactions less all amounts
generated thereby which are reinvested in one or more Partnership Assets within
180 days thereafter and less the amount of any real estate commissions, closing
costs, and legal fees and expenses and other selling expenses incurred by or
allocated to the Partnership in connection with such transaction or series of
transactions. Net Sales Proceeds shall also include any amounts that the General
Partner determines, in its discretion, to be economically equivalent to the
proceeds of a Sale. Net Sales Proceeds shall not include (i) any reserves
established by the General Partner, in its sole discretion, and (ii) the receipt
by the Partnership of Capital Contributions.

 

8



--------------------------------------------------------------------------------

1.55 “NET UNRETURNED EQUITY” of an LTIP Partnership Unit equals (x) the
aggregate capital contributions made with respect to such unit (or deemed made
through application of distributions pursuant to Section 4.1(c) with respect to
such unit), minus (y) the sum of (i) the aggregate distributions made with
respect to such unit and (ii) the aggregate amount of Losses allocated to such
unit, plus (z) the aggregate amount of Profits allocated to such unit.

1.56 “NONRECOURSE DEDUCTIONS” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).

1.57 “NONRECOURSE LIABILITIES” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(3).

1.58 “OUTSIDE LIMITED PARTNERS” means the Limited Partners, excluding any
Limited Partner that is, or is an Affiliate of, the General Partner.

1.59 “OVERALL INTEREST” means, as to any Partner, an amount equal to (A) the sum
of (w) the number of Common Partnership Units held by such Partner and (x) ten
percent multiplied by the number of LTIP Series C Units held by such Partner,
divided by (B) the sum of (y) the total number of Common Partnership Units
outstanding and (z) ten percent multiplied by the total number of LTIP Series C
Units outstanding.

1.60 “PARTNER” means a General Partner or a Limited Partner, and “Partners”
means the General Partner and the Limited Partners, collectively.

1.61 “PARTNER MINIMUM GAIN” means an amount, with respect to each Partner’s
Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that would
result if such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Treasury Regulations Section 1.704-2(i)(3).

1.62 “PARTNER NONRECOURSE DEBT” has the meaning set forth in Treasury
Regulations Section 1.704-2(b)(4).

1.63 “PARTNER NONRECOURSE DEDUCTIONS” has the meaning set forth in Treasury
Regulations Section 1.704-2(i)(2), and the amount of Partner Nonrecourse
Deductions with respect to a Partner Nonrecourse Debt for a Partnership taxable
year shall be determined in accordance with the rules of Treasury Regulations
Section 1.704-2(i)(2).

1.64 “PARTNERSHIP” means Healthcare Trust of America Holdings, L.P., and any
successor thereto.

1.65 “PARTNERSHIP ASSET” means the interest of the Partnership in any Entity or
security (whether in corporate securities, equity, debt or hybrid securities,
partnership or joint venture interests, other contractual rights or otherwise),
or any other Real Estate Assets or other assets owned, directly or indirectly,
by the Partnership, as determined by the General Partner.

 

9



--------------------------------------------------------------------------------

1.66 “PARTNERSHIP INTEREST” means the entire ownership interest of a Partner in
the Partnership at any particular time which represents a Capital Contribution
by such Partner and which includes the right of such Partner to any and all
benefits to which such Partner may be entitled as provided in this Agreement,
together with the obligations of such Partner to comply with all terms and
provisions of this Agreement. A Partnership Interest may be expressed as a
number of Common Partnership Units and/or LTIP Partnership Units.

1.67 “PARTNERSHIP MINIMUM GAIN” has the meaning set forth in Treasury
Regulations Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain,
as well as any net increase or decrease in a Partnership Minimum Gain, for a
Partnership taxable year shall be determined in accordance with the rules of
Treasury Regulations Section 1.704-2(d).

1.68 “PARTNERSHIP RECORD DATE” means the record date established by the General
Partner for the distribution by the Partnership of Available Operating Cash, Net
Sales Proceeds or other Partnership Assets pursuant to Section 5.1 hereof, which
record date shall be the same as the record date established by the General
Partner for a distribution to its stockholders of some or all of its portion of
such distribution by the Partnership.

1.69 “PARTNERSHIP UNIT” means a unit of Partnership Interest with the rights,
powers and duties set forth herein, designated as such on Exhibit A and
expressed in the number set forth on Exhibit A, as such exhibit may be amended
from time to time.

1.70 “PERCENTAGE INTEREST” means, as to each Partner, such Partner’s Common
Percentage Interest and such Partner’s Overall Interest.

1.71 “PERMITTED TRANSFEREE” means with respect to a Person, (a) any Affiliate of
such Person, (b) the spouse of such Person or any ancestor, descendent or
sibling of such Person or of the spouse of such Person, or (c) any trust for the
benefit of such Person or any other person described in clause (b) of this
Section 1.71.

1.72 “PERSON” means any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such individual
or Entity where the context so permits.

1.73 “PROFITS” and “LOSSES” has the meaning set forth in Section 6.2(f).

1.74 “PROHIBITED TRANSFEREE” means any Person who is a:

(a) person or entity who is a “designated national,” “specially designated
national,” “specially designated terrorist,” “specially designated global
terrorist,” “foreign terrorist organization,” or “blocked person” within the
definitions set forth in the Foreign Assets Control Regulations of the United
States Treasury Department, 31 C.F.R., Subtitle B, Chapter V, as amended;

(b) person acting on behalf of, or an entity owned or controlled by, any
government against whom the United States maintains economic sanctions or
embargoes under the Regulations of the United States Treasury Department, 31
C.F.R., Subtitle B, Chapter V, as amended, including, but not limited to, the
“Government of Sudan,” the “Government of Iran,” the “Government of Cuba or any
Cuban national”; or

 

10



--------------------------------------------------------------------------------

(c) person or entity subject to restrictions imposed by the following statutes
or Regulations and Executive Orders issued thereunder: the Trading with the
Enemy Act, 50 U.S.C. app. Sections 1 et. seq., the Iraq Sanctions Act, Pub. L.
101-513, Title V, Sections 586 to 586J, 104 Stat. 2047, the National Emergencies
Act, 50 U.S.C. Sections 1601 et. seq., the Antiterrorism and Effective Death
Penalty Act of 1996, Pub. L. 104-132, 110 Stat. 1214-1319, the International
Emergency Economic Powers Act, 50 U.S.C. Sections 1701 et seq., the United
Nations Participation Act, 22 U.S.C. Section 287c, the International Security
and Development Cooperation Act, 22 U.S.C. Section 2349aa-9, the Nuclear
Proliferation Prevention Act of 1994, Pub. L. 103-236, 108 Stat. 507, the
Foreign Narcotics Kingpin Designation Act, 21 U.S.C. Sections 1901 et. seq., the
Iran and Libya Sanctions Act of 1996, Pub. L. 104-172, 110 Stat. 1541, the Cuban
Democracy Act, 22 U.S.C. Sections 6001 et seq., the Cuban Liberty and Democratic
Solidarity Act, 22 U.S.C. Sections 6021-91, and the Foreign Operations, Export
Financing and Related Programs Appropriations Act, 1997, Pub. L. 104-208, 110
Stat. 3009-172, or any other law of similar import as to any non-U.S. country,
person or entity, as each such Act or law has been or may be amended, adjusted,
modified, or reviewed from time to time.

1.75 “PROPERTY” OR “PROPERTIES” means, as the context requires, any, or all,
respectively, of the Real Property acquired by the Partnership, directly or
indirectly through joint venture arrangements or other partnership or investment
interests.

1.76 “REAL ESTATE ASSETS” means unimproved and improved real property, real
estate-related assets and any direct or indirect interest therein (including,
without limitation, fee or leasehold interests, options, leases, partnership and
joint venture interests, equity and debt securities of entities that own real
estate, first or second mortgages on real property, mezzanine loans secured by
junior liens on real property, preferred equity interests secured by a property
owner’s interest in real property and other contractual rights in real estate).

1.77 “REAL PROPERTY” means land, rights in land (including leasehold interests),
and any buildings, structures, improvements, furnishings, fixtures and equipment
located on or used in connection with land and rights or interests in land.

1.78 “REDEEMING PARTNER” has the meaning set forth in Section 8.6.

1.79 “REDEMPTION AMOUNT” means either the Cash Amount or the REIT Stock Amount,
as determined by the General Partner in its sole and absolute discretion.

1.80 “REGISTRATION STATEMENT” means the Registration Statement on Form S-11
filed by the General Partner with the Securities and Exchange Commission on
April 28, 2006, and any amendments thereto made at any time.

1.81 “REIT” means a “real estate investment trust” as defined under Section 856
of the Code.

1.82 “REIT NOTICE” has the meaning set forth in Section 8.6(h).

 

11



--------------------------------------------------------------------------------

1.83 “REIT REQUIREMENTS” has the meaning set forth in Section 5.2.

1.84 “REIT STOCK” means the Common Stock and all other shares of capital stock
of the General Partner.

1.85 “REIT STOCK AMOUNT” means a number of shares of REIT Stock equal to the
number of Common Partnership Units offered for redemption by a Redeeming
Partner; provided that in the event that the General Partner issues to all
holders of REIT Stock rights, options, warrants, or convertible or exchangeable
securities entitling stockholders of the General Partner to acquire REIT Stock,
or any other securities or property (collectively, the “rights”), then the REIT
Stock Amount shall also include such rights that a holder of that number of
shares of REIT Stock would be entitled to receive.

1.86 “SALE” means (i) any transaction or series of transactions whereby: (A) the
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of any Property or portion thereof, including the lease of any
Property consisting of a building only, and including any event with respect to
any Property which gives rise to a significant amount of insurance proceeds or
condemnation awards; (B) the Partnership directly or indirectly (except as
described in other subsections of this definition) sells, grants, transfers,
conveys, or relinquishes its ownership of all or substantially all of the
interest of the Partnership in any Joint Venture in which it is a co-venturer or
partner; (C) any Joint Venture directly or indirectly (except as described in
other subsections of this definition) in which the Partnership as a co-venturer
or partner sells, grants, transfers, conveys, or relinquishes its ownership of
any Property or portion thereof, including any event with respect to any
Property which gives rise to insurance claims or condemnation awards; (D) the
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, conveys or relinquishes its interest in any
Mortgage or portion thereof (including with respect to any Mortgage, all
payments thereunder or in satisfaction thereof other than regularly scheduled
interest payments) of amounts owed pursuant to such Mortgage and any event which
gives rise to a significant amount of insurance proceeds or similar awards; or
(E) the Partnership directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any other Partnership Asset not previously
described in this definition or any portion thereof, but (ii) not including any
transaction or series of transactions specified in clause (i) (A) through
(E) above in which the proceeds of such transaction or series of transactions
are reinvested by the Partnership in one or more Partnership Assets within 180
days thereafter, and not including the receipt by the Partnership of Capital
Contributions.

1.87 “SECURITIES” has the meaning set forth in Section 4.3(a).

1.88 “SECURITIES ACT” means the Securities Act of 1933, as amended.

1.89 “SERIES A NOTICE OF REDEMPTION REQUEST” means a notice of redemption
request substantially in the form of Exhibit B attached hereto.

1.90 “SERIES A REDEMPTION RIGHT” has the meaning set forth in Section 8.6(a).

 

12



--------------------------------------------------------------------------------

1.91 “SERIES B NOTICE OF REDEMPTION REQUEST” means a notice of redemption
request substantially in the form of Exhibit C attached hereto.

1.92 “SERIES B REDEMPTION REQUEST” has the meaning set forth in Section 8.6(b).

1.93 “SPECIFIED REDEMPTION DATE” means the tenth (10th) Business Day after
receipt by the General Partner of a Series A Notice of Redemption Request (or,
in the case of the General Partner exercising the Series A Redemption Right,
after the date of the General Partner’s receipt of a REIT Notice) or a Series B
Notice of Redemption Request, as applicable.

1.94 “STOCK INCENTIVE PLANS” means, collectively, any and all plans adopted from
time to time by the General Partner pursuant to which REIT Stock is issued, or
options to acquire REIT Stock are granted, to employees or directors of the
General Partner, employees of the Partnership or employees of their respective
Affiliates in consideration for services or future services.

1.95 “SUBSIDIARY” means, with respect to any Person, any Entity of which a
majority of the voting power or the voting equity securities, and/or the
outstanding equity interests (whether or not voting), is owned, directly or
indirectly, by such Person.

1.96 “SUBSTITUTED LIMITED PARTNER” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 hereof.

1.97 “TARGET BALANCE” has the meaning ascribed to it by Section 6.3(a).

1.98 “TERMINATING SALE TRANSACTION” means any sale or other disposition (other
than a deemed disposition pursuant to Code Section 708(b)(1)(B) and the Treasury
Regulations thereunder) of all or substantially all of the assets of the
Partnership or a related series of transactions that, taken together, result in
the sale or other disposition of all or substantially all of the assets of the
Partnership.

1.99 “TRANSFER” means to give, sell, assign, pledge, hypothecate, devise,
bequeath, or otherwise dispose of, transfer, or permit to be transferred, during
life or at death. The word “Transfer,” when used as a noun, shall mean any
Transfer transaction.

1.100 “TREASURY REGULATIONS” means the Federal income tax regulations, including
any temporary or proposed regulations, promulgated under the Code, as such
Treasury Regulations may be amended from time to time (it being understood that
all references herein to specific sections of the Treasury Regulations shall be
deemed also to refer to any corresponding provisions of succeeding Treasury
Regulations).

1.101 “UNPAID LTIP CAPITAL COMMITMENT” means, as of any date, the unpaid portion
of any LTIP Capital Commitment with respect to any LTIP Partnership Unit.

1.102 “UNVESTED LTIP PARTNERSHIP UNIT” means any LTIP Partnership Unit that is
not a Vested LTIP Partnership Unit.

 

13



--------------------------------------------------------------------------------

1.103 “VALUATION DATE” means the date of receipt by the General Partner of a
Series A Notice of Redemption Request or Series B Notice of Redemption Request
(or, in the case of the General Partner exercising the Series A Redemption
Right, the date of the General Partner’s receipt of a REIT Notice) or, if such
date is not a Business Day, the first Business Day thereafter.

1.104 “VALUE” means, with respect to a share of REIT Stock, (a) if REIT Stock is
traded on a national securities exchange or otherwise traded over-the-counter,
the average of the daily Market Price (as defined below) for shares of REIT
Stock for the ten (10) consecutive trading days immediately preceding the
Valuation Date, or (b) if REIT Stock is not traded in a manner described in
clause (a), the value of a share of REIT Stock as determined by the General
Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate. The
“Market Price” for each such trading day shall be (i) the last reported sale
price on such day or, if no sale takes place on such day, the average of the
closing bid and asked prices on such day, as reported by a reliable quotation
source designated by the General Partner; or (ii) if no such last reported sale
price or closing bid and asked prices are available, the average of the reported
high bid and low asked prices on such day, as reported by a reliable quotation
source designated by the General Partner, or (iii) if there shall be no bid and
asked prices on such day, the average of the high bid and low asked prices, as
so reported, on the most recent day (not more than ten (10) days prior to the
date in question) for which prices have been so reported. In the event the REIT
Stock Amount includes rights that a holder of REIT Stock would be entitled to
receive, then the Value of such rights shall be determined by the General
Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate.

1.105 “VESTING DATE” means, as to any LTIP Partnership Unit, the date on which
such LTIP Partnership Unit vests, pursuant to the award agreement granting such
LTIP Partnership Unit.

1.106 “VESTED LTIP PARTNERSHIP UNIT” means any LTIP Partnership Unit that has
vested pursuant to the award agreement granting such LTIP Partnership Unit.

Article II

ORGANIZATIONAL MATTERS

2.1 FORMATION.

The Partnership is a limited partnership organized pursuant to the provisions of
the Act and upon the terms and conditions set forth in this Agreement. Except as
expressly provided herein to the contrary, the rights and obligations of the
Partners and the administration and termination of the Partnership shall be
governed by the Act.

2.2 NAME

The name of the Partnership is Healthcare Trust of America Holdings, L.P. The
Partnership’s business may be conducted under such name or under any other name
or names deemed advisable by the General Partner, including the name of the
General Partner or any Affiliate thereof. The words “Limited Partnership,”
“L.P.,” “Ltd.” or similar words or letters shall be included in the
Partnership’s name where necessary for the purposes of complying with the laws
of any jurisdiction that so requires. The General Partner, acting in its sole
and absolute discretion without the Consent of any Limited Partner, may change
the name of the Partnership. The General Partner shall notify the Limited
Partners of any such name change in the next regular communication to the
Limited Partners.

 

14



--------------------------------------------------------------------------------

2.3 REGISTERED OFFICE AND AGENT

The address of the registered office of the Partnership in the State of Delaware
shall be c/o The Corporation Trust Company, Corporation Trust Center, 1209
Orange Street, Suite 400, Wilmington, New Castle County, DE 19801, or such other
place as may be designated from time to time by the General Partner. The name of
the registered agent for service of process on the Partnership in the State of
Delaware at such address shall be The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Suite 400, Wilmington, New Castle County, DE
19801, or such other Person as may be designated from time to time by the
General Partner.

2.4 PRINCIPAL PLACE OF BUSINESS

The Partnership may maintain offices at such other place or places within or
outside the State of Delaware as the General Partner deems advisable. The
principal office of the Partnership shall be 16435 N. Scottsdale Road, Suite
320, Scottsdale, AZ 85254, or such other place as the General Partner may from
time to time designate by notice to the Limited Partners.

2.5 TERM AND TERMINATION

The term of the Partnership shall commence on the date hereof and shall continue
until December 31, 2036, unless the Partnership is dissolved sooner pursuant to
the provisions of Article 13 or as otherwise provided by law.

2.6 POWER OF ATTORNEY

(a) Each Limited Partner and each Assignee who accepts Partnership Units (or any
other Partnership Interest or any rights, benefits or privileges associated
therewith) is deemed to irrevocably constitute and appoint the General Partner,
any Liquidator and authorized officers and attorneys-in-fact of each, and each
such Person acting singly, in each case with full power of substitution, as its
true and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead to:

(i) execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices:

(A) all certificates, documents and other instruments (including, without
limitation, this Agreement and the Certificate and all amendments or
restatements thereof) that the General Partner or the Liquidator deems
appropriate or necessary to form, qualify or continue the existence or
qualification of the Partnership as a limited partnership (or a partnership in
which the Limited Partners have limited liability) in the State of Delaware and
in all other jurisdictions in which the Partnership may or plans to conduct
business or own property, including, without limitation, any documents necessary
or advisable to convey any Contributed Property to the Partnership;

 

15



--------------------------------------------------------------------------------

(B) all instruments that the General Partner or any Liquidator deems appropriate
or necessary to reflect any amendment, change, modification or restatement of
this Agreement in accordance with its terms;

(C) all conveyances and other instruments or documents that the General Partner
or any Liquidator deems appropriate or necessary to reflect the dissolution and
liquidation of the Partnership pursuant to the terms of this Agreement,
including, without limitation, a certificate of cancellation;

(D) all instruments relating to the admission, withdrawal, removal or
substitution of any Partner pursuant to, or other events described in,
Article 11, 12 or 13 hereof or any Capital Contribution of any Partner;

(E) all certificates, documents and other instruments relating to the
determination of the rights, preferences and privileges of Partnership
Interests;

(F) all amendments to this Agreement as provided in Article 14 hereof; and

(G) all other instruments that may be required by law to be filed on behalf of
or relating to the Partnership and that are not inconsistent with this
Agreement; and

(ii) execute, swear to, seal, acknowledge and file all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the sole and absolute discretion of the General Partner or any Liquidator, to
make, evidence, give, confirm or ratify any vote, consent, approval, agreement
or other action which is made or given by the Partners hereunder or is
consistent with the terms of this Agreement or appropriate or necessary, in the
sole discretion of the General Partner or any Liquidator, to effectuate the
terms or intent of this Agreement.

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Article 14
hereof or as may be otherwise expressly provided for in this Agreement.

(b) The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, in recognition of the fact that each of the
Partners will be relying upon the power of the General Partner and any
Liquidator to act as contemplated by this Agreement in any filing or other
action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee and/or
the Transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership Units and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives.

 

16



--------------------------------------------------------------------------------

(c) Each such Limited Partner or Assignee hereby agrees to be bound by any
representation made by the General Partner or any Liquidator, acting in good
faith pursuant to such power of attorney, and each such Limited Partner or
Assignee hereby waives any and all defenses which may be available to contest,
negate or disaffirm the action of the General Partner or any Liquidator, taken
in good faith under such power of attorney.

(d) Each Limited Partner or Assignee shall execute and deliver to the General
Partner or the Liquidator, within fifteen (15) days after receipt of the General
Partner’s or Liquidator’s request therefor, such further designation, powers of
attorney and other instruments as the General Partner or the Liquidator, as the
case may be, deems necessary to effectuate this Agreement and the purposes of
the Partnership.

(e) Any Person dealing with the Partnership may conclusively presume and rely
upon the fact that any instrument referred to in this Section 2.6, executed by
the General Partner or the Liquidator acting as attorney-in-fact, is authorized
by and binding on the Partnership, without further inquiry.

2.7 EFFECTIVENESS OF THIS AGREEMENT

This Agreement shall govern the operations of the Partnership and the rights and
restrictions applicable to the Partners, to the extent permitted by law.
Pursuant to Section 17-101(12) of the Act, all Persons who become holders of
Partnership Interests shall be bound by the provisions of this Agreement. The
execution by a Person of this Agreement and acceptance thereof by the General
Partner in accordance with the terms of this Agreement or the receipt of
Partnership Interests by a Person as a successor or assign of an existing
Partner and the consent of the General Partner to the admission of such Person
as a Substituted Limited Partner in accordance with the terms of this Agreement
shall be deemed to constitute a request that the records of the Partnership
reflect such admission, and shall be deemed to be a sufficient act to comply
with the requirements of Section 17-101(12) of the Act and to so cause that
Person to become a Partner as of the date of acceptance of its Capital
Contribution by the Partnership and to bind that Person to the terms and
conditions of this Agreement (and to entitle that Person to the rights of a
Partner hereunder).

Article III

PURPOSE AND POWERS

3.1 PURPOSE AND BUSINESS

The purpose and nature of the business to be conducted by the Partnership is to
conduct any business that may be lawfully conducted by a limited partnership
organized pursuant to the Act, including, without limitation, to engage in the
following activities:

(a) to acquire, hold, own, develop, construct, improve, maintain, operate, sell,
lease, transfer, encumber, convey, exchange and otherwise dispose of or deal
with Real Estate Assets;

 

17



--------------------------------------------------------------------------------

(b) to acquire, hold, own, develop, construct, maintain, operate, sell, lease,
transfer, encumber, convey, exchange and otherwise dispose of or deal with other
real and personal property of all kinds;

(c) acquire, own, hold for investment and ultimately dispose of general and
limited partner interests, and stock, warrants, options or other equity and debt
interests in Entities, and exercise all rights and powers granted to the owner
of any such interests;

(d) make any type of investment and engage in any other lawful act or activity
for which limited partnerships may be formed under the Act, and by such
statement all lawful acts and activities shall be within the purposes of the
Partnership;

(e) to undertake such other activities as may be necessary, advisable, desirable
or convenient to the business of the Partnership; and

(f) to engage in such other ancillary activities as shall be necessary or
desirable to effectuate the foregoing purposes; provided, however, that such
business shall be limited to and conducted in such a manner as to permit the
General Partner at all times to be classified as a REIT, unless the General
Partner determines not to qualify as a REIT or ceases to qualify as a REIT for
reasons other than the conduct of the business of the Partnership.

3.2 POWERS

(a) The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described in Section 3.1 and for
the protection and benefit of the Partnership including, without limitation,
full power and authority to enter into, perform, and carry out contracts of any
kind, to borrow money and to issue evidences of indebtedness, whether or not
secured by mortgage, trust deed, pledge or other Lien, and, directly or
indirectly, to acquire, hold, own, develop, construct, improve, maintain and
operate Real Estate Assets, and to sell, lease, transfer, encumber, convey,
exchange and otherwise dispose of Real Estate Assets.

(b) The General Partner also is empowered to do any and all acts and things
necessary, appropriate or advisable to ensure that the Partnership will not be
classified as a “publicly traded partnership” within the meaning of Section 7704
of the Code, including, but not limited to, imposing restrictions on Transfers
of Partnership Units.

Article IV

CAPITAL CONTRIBUTIONS; PARTNERSHIP UNITS;

ADDITIONAL FUNDS

4.1 CAPITAL CONTRIBUTIONS OF THE PARTNERS

(a) Initial Capital Contributions. The General Partner and the Limited Partners
have made the Capital Contributions as set forth on Exhibit A in exchange for
the number of Partnership Units set forth opposite their names on Exhibit A of
the Original Agreement. At such time as Additional Limited Partners were or will
be admitted to the Partnership, each such Additional Limited Partner made or
shall make Capital Contributions in the amount set forth opposite such Limited
Partner’s name on Exhibit A, as amended at the time of such contribution.

 

18



--------------------------------------------------------------------------------

(b) Deemed Capital Contributions. To the extent the Partnership acquires any
property by the merger of any other Person into the Partnership or the
contribution of assets by any other Person to the Partnership, Persons who
receive Partnership Interests in exchange for their interests in the Person
merging into or contributing assets to the Partnership shall become Partners and
shall be deemed to have made Capital Contributions as provided in the applicable
merger agreement or contribution agreement and as set forth in Exhibit A, as
amended to reflect such deemed Capital Contributions.

(c) LTIP Capital Contributions. The holder of any LTIP Partnership Unit shall
make a contribution of capital to the Partnership with respect to such LTIP
Partnership Unit as is specified in the award agreement for such LTIP
Partnership Unit, payable on demand or to be offset by any distributions paid
with respect to such LTIP Partnership Unit (the “LTIP Capital Commitment”).

(d) Partnership Units. Each Partner shall own Partnership Units in the amounts
set forth for such Partner in Exhibit A and shall have a Common Percentage
Interest and Overall Interest as set forth in Exhibit A, which Percentage
Interests shall be adjusted in Exhibit A from time to time by the General
Partner to the extent necessary to reflect accurately redemptions, additional
Capital Contributions, the issuance of additional Partnership Units, Transfers
or similar events having an effect on the number of Partnership Units held by,
and the Percentage Interest(s) of, any Partner. Each Common Partnership Unit
shall entitle the holder thereof to one vote on all matters on which the
Partners (or any portion of the Partners) are entitled to vote under this
Agreement. LTIP Partnership Units shall have no voting rights under this
Agreement.

(e) Conversion of Vested LTIP Partnership Units.

(i) Subject to clause (ii) of this subsection (e), each Vested LTIP Partnership
Unit shall be automatically converted into one Common Series B Unit on the
latest of (A) its Vesting Date, (B) the date that its LTIP Economic Balance is
equal to the Common Partnership Unit Economic Balance and (C) the date on which
the Unpaid LTIP Capital Commitment with respect to such Vested LTIP Partnership
Unit is equal to zero, unless such Vested LTIP Partnership Unit has been
forfeited by its own terms prior to such date.

(ii) If (A) LTIP Partnership Units become Vested LTIP Partnership Units as a
result of an Exit Trigger Event, and (B) the application of Section 6.3 does not
cause the LTIP Economic Balance of each such Vested LTIP Partnership Unit to be
equal to or greater than the difference between the Common Partnership Unit
Economic Balance and the Unpaid LTIP Capital Commitment of such Vested LTIP
Partnership Unit (any such Vested LTIP Partnership Unit for which such condition
is met shall have achieved “Adjusted Parity”), then any such Vested LTIP
Partnership Unit that has not achieved Adjusted Parity after application of
Section 6.3 shall not be eligible for conversion into a Common Series B Unit,
but instead shall be mandatorily redeemed within five (5) Business Days
following such Exit Trigger Event for an amount equal to the applicable
Partner’s Net Unreturned Equity in such LTIP Partnership Unit.

 

19



--------------------------------------------------------------------------------

(f) No Additional Capital Contributions. Except as provided in Sections 4.1(c),
4.3(a) and 10.5, the Partners shall have no obligation to make any additional
Capital Contributions or provide any additional funding to the Partnership
(whether in the form of loans or otherwise) and no Partner shall have any
obligation to restore any deficit that may exist in its Capital Account, either
upon a liquidation of the Partnership or otherwise.

4.2 ISSUANCE OF ADDITIONAL PARTNERSHIP INTERESTS

(a) The General Partner is authorized to cause the Partnership to issue
additional Partnership Interests (or options or warrants to acquire Partnership
Interests) in the form of Partnership Units or other Partnership Interests in
one or more series or classes to any Persons at any time or from time to time,
on such terms and conditions as the General Partner shall establish in each case
in its sole and absolute discretion subject to Delaware law, including, without
limitation, (i) the allocations of items of Partnership income, gain, loss,
deduction and credit to each class or series of Partnership Interests, (ii) the
right of each class or series of Partnership Interests to share in Partnership
distributions, and (iii) the rights of each class or series of Partnership
Interest upon dissolution and liquidation of the Partnership; provided, that, no
such Partnership Interests shall be issued to the General Partner unless either
(A) the Partnership Interests are issued pursuant to Section 4.3, or (B) the
additional Partnership Interests are issued to all Partners holding Partnership
Interests in the same class in proportion to their respective Percentage
Interests in such class.

(b) Subject to the limitations set forth in Sections 4.2(a) and 4.3(a), the
General Partner may take such steps as it, in its sole and absolute discretion,
deems necessary or appropriate to admit any Person as a Limited Partner of the
Partnership in accordance with Section 12.2 or to issue any Partnership
Interests, including, without limitation, amending the Certificate, Exhibit A or
any other provision of this Agreement.

(c) Without limiting the foregoing, the General Partner is expressly authorized
to cause the Partnership to issue Partnership Interests (or options to acquire
Partnership Interests) for less than fair market value, so long as the General
Partner concludes in good faith that such issuance is in the interest of the
Partnership and the Partners (for example, and not by way of limitation, the
issuance of Partnership Units in connection with a Stock Incentive Plan
providing for employee purchases of REIT Stock and corresponding Partnership
Units at a discount from fair market value or employee options that have an
exercise price that is less than the fair market value of the REIT Stock and
corresponding Partnership Units covered by the option, either at the time of
issuance or at the time of exercise).

 

20



--------------------------------------------------------------------------------

4.3 ISSUANCE OF SECURITIES BY THE GENERAL PARTNER

(a) General. The General Partner shall not issue any debt securities, preferred
stock, Common Stock, any other class of REIT Stock or rights, options, warrants
or other securities convertible into or exchangeable for preferred stock, Common
Stock or any other class of REIT Stock (collectively, “Securities”), other than
(1) as payment of the REIT Stock Amount in connection with a redemption of
Partnership Units pursuant to Section 8.6, (2) upon the conversion, exchange or
exercise of other outstanding securities of the General Partner in accordance
with the terms of such securities, or (3) to all holders of REIT Stock on a pro
rata basis, unless the General Partner shall: (i) in the case of REIT Stock or
other equity Securities other than Securities described in clause (ii) below,
(A) contribute to the Partnership the proceeds of or consideration (including
any property or other non-cash assets) received upon the issuance of such
Securities, and (B) receive from the Partnership in consideration for such
contributions Partnership Interests with the same terms and conditions,
including dividend, dividend priority and liquidation preference, as are
applicable to such Securities (including, for purposes of clarification,
Partnership Units in the case of any issuance of Common Stock by the General
Partner); (ii) in the case of options, warrants or other rights to purchase REIT
Stock, or other equity securities convertible into or exchangeable for REIT
Stock, (A) contribute to the Partnership the proceeds of or consideration
(including any property or other non-cash assets) received upon the issuance of
such equity Securities, and (B) receive from the Partnership in consideration
for such contributions a number of options, warrants or other rights to purchase
Partnership Interests equal to the number of such Securities issued by the
General Partner, with equivalent rights, preferences and limitations to the
terms of such equity Securities; and (iii) in the case of debt securities, lend
to the Partnership the proceeds of or consideration received for such Securities
on the same terms and conditions, including interest rate and repayment
schedule, as shall be applicable with respect to or incurred in connection with
the issuance of such Securities and the proceeds of, or consideration received
from, any subsequent exercise, exchange or conversion thereof (if applicable).

(b) Splits. The Partnership shall (i) make a distribution in Partnership Units,
(ii) subdivide its outstanding Partnership Units, or (iii) combine its
outstanding Partnership Units into a smaller number of Partnership Units, in the
event the General Partner takes an analogous action with respect to the Common
Stock. The intent of the previous sentence is that one Partnership Unit remains
the economic equivalent of one share of Common Stock without dilution. If the
General Partner determines that it is necessary or desirable to make any filings
under the Act or otherwise in order to reference the existence of such action,
the General Partner may cause such filings to be made, which filings might take
the form of amendments to the Certificate; provided, however, that, unless
specifically required by this Agreement or the Act after giving effect to the
terms of this Agreement, no approval or consent of any Partners shall be
required in connection with the making of any such filing.

(c) Treatment of Proceeds. If the proceeds actually received by the General
Partner in connection with an issuance of Securities by the General Partner are
less than the gross proceeds of such offering, grant, award or issuance as a
result of any underwriter’s discounts, commissions or other fees or expenses
paid or incurred in connection with such offering, grant, award or issuance,
then the General Partner shall be deemed to have made a Capital Contribution to
the Partnership in the amount of the gross proceeds of such offering, grant,
award or issuance and the Partnership shall be deemed simultaneously to have
paid pursuant to Section 7.3(c) for the amount of such expenses.

 

21



--------------------------------------------------------------------------------

4.4 ADDITIONAL FUNDS

(a) The sums of money required to finance the business and affairs of the
Partnership shall be derived from the initial Capital Contributions made to the
Partnership by the Partners as set forth in Section 4.1 and from funds generated
from the operation and business of the Partnership.

(b) In the event additional financing is needed from sources other than as set
forth in Section 4.4(a) for any reason, the General Partner may, in its sole and
absolute discretion, in such amounts and at such times as it solely shall
determine to be necessary or appropriate:

(i) cause the Partnership to issue additional Partnership Interests and admit
additional Limited Partners to the Partnership in accordance with Section 4.2;

(ii) make additional Capital Contributions to the Partnership (subject to the
provisions of Section 4.3(a));

(iii) cause the Partnership to borrow money, enter into loan arrangements, issue
debt securities, obtain letters of credit or otherwise borrow money on a secured
or unsecured basis;

(iv) make a loan or loans to the Partnership (subject to Section 4.3(a)); or

(v) cause the Partnership to sell any assets or properties directly or
indirectly owned by the Partnership.

4.5 NO THIRD-PARTY BENEFICIARY

No creditor or other third party having dealings with the Partnership shall have
the right to enforce the right or obligations of any Partner to make Capital
Contributions or loans or to pursue any other right or remedy hereunder or at
law or in equity, it being understood and agreed that the provisions of this
Agreement shall be solely for the benefit of, and may be enforced solely by, the
parties hereto and their respective successors and assigns.

4.6 NO INTEREST

No Partner shall be entitled to interest on any Capital Contribution or on such
Partner’s Capital Account.

4.7 NO PREEMPTIVE RIGHTS

Subject to any preemptive rights that may be granted in connection with the
issuance of Partnership Interests under Section 4.3(a), no Person shall have any
preemptive or other similar right with respect to any:

(a) additional Capital Contributions or loans to the Partnership; or

(b) issuance or sale of any Partnership Units or other Partnership Interests.

 

22



--------------------------------------------------------------------------------

4.8 CAPITAL ACCOUNTS

The Partnership shall establish and maintain throughout the life of the
Partnership for each Partner a separate “Capital Account” in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv). If (i) a new or existing Partner
acquires an additional Partnership Interest in exchange for more than a de
minimis Capital Contribution, (ii) the Partnership distributes to a Partner more
than a de minimis amount of Partnership property as consideration for a
Partnership Interest, (iii) a new or existing Partner acquires a more than de
minimis additional interest in the Partnership as consideration for the
provision of services to or for the benefit of the Partnership in a partner
capacity or in anticipation of becoming a partner (including, for the avoidance
of doubt, the issuance of any LTIP Partnership Unit), or (iv) the Partnership is
liquidated within the meaning of Treasury Regulation
Section 1.704-1(b)(2)(ii)(g), the General Partner shall revalue the property of
the Partnership to its fair market value (as determined by the General Partner,
in its sole and absolute discretion, and taking into account Section 7701(g) of
the Code) in accordance with Regulations Section 1.704-1(b)(2)(iv)(f). When the
Partnership’s property is revalued by the General Partner, the Capital Accounts
of the Partners shall be adjusted in accordance with Treasury Regulations
Sections 1.704-1(b)(2)(iv)(f) and (g), which generally require such Capital
Accounts to be adjusted to reflect the manner in which the unrealized gain or
loss inherent in such property (that has not been reflected in the Capital
Accounts previously) would be allocated among the Partners pursuant to Article 6
if there were a taxable disposition of such property for its fair market value
(as determined by the General Partner, in its sole and absolute discretion, and
taking into account Section 7701(g) of the Code) on the date of the revaluation.

Article V

DISTRIBUTIONS

5.1 DISTRIBUTIONS

(a) General. Subject to the provisions of Sections 5.2, 5.3, 5.4, 8.6(c),
11.6(d) and 13.2, the General Partner shall cause the Partnership to distribute
to the Partners as of the applicable Partnership Record Date, at such times as
the General Partner shall determine, amounts of Available Operating Cash and Net
Sales Proceeds in the manner set forth in this Section 5.1.

(b) Available Operating Cash. Available Operating Cash shall be distributed to
the Partners as determined by the General Partner in its sole and absolute
discretion in accordance with their respective Overall Interests as of the
applicable Partnership Record Date.

(c) Net Sales Proceeds. Net Sales Proceeds shall be distributed to the Partners
as determined by the General Partner in its sole and absolute discretion in
accordance with their respective Overall Interests as of the applicable
Partnership Record Date.

5.2 QUALIFICATION AS A REIT

The General Partner shall take such action as it deems necessary or advisable to
cause the Partnership to distribute sufficient amounts under this Article 5 to
enable the General Partner to pay stockholder dividends that will enable the
General Partner to (a) satisfy the requirements for qualification as a REIT
under the Code and the Treasury Regulations (the “REIT Requirements”), and
(b) avoid any Federal income or excise tax liability; provided, however, the
General Partner shall not be bound to comply with this covenant to the extent
such distributions would violate applicable Delaware law.

 

23



--------------------------------------------------------------------------------

5.3 WITHHOLDING

With respect to any withholding tax or other similar tax liability or obligation
to which the Partnership may be subject as a result of any act by or status of
any Partner or to which the Partnership becomes subject with respect to any
Partnership Interest, the Partnership shall have the right to withhold amounts
of Available Operating Cash or Net Sales Proceeds or other Partnership Assets
distributable to such Partner or with respect to such Partnership Interests, to
the extent of the amount of such withholding tax or other similar tax liability
or obligation pursuant to the provisions contained in Section 10.5.

5.4 ADDITIONAL PARTNERSHIP INTERESTS

If the Partnership issues Partnership Interests in accordance with Section 4.2
or 4.3, the distribution priorities set forth in Section 5.1 shall be amended,
as necessary, to reflect any distribution priority of such Partnership Interests
and corresponding amendments shall be made to the provisions of Article 6. If a
new or existing Partner acquires an additional Partnership Interest in exchange
for a Capital Contribution or otherwise (including, for the avoidance of doubt,
any LTIP Partnership Unit) on any date other than a Partnership Record Date,
such Partner shall not be entitled to any distributions with respect to such
additional Partnership Interest until the first Partnership Record Date
following the date of such issuance.

Article VI

ALLOCATIONS

6.1 ALLOCATION OF PROFITS AND LOSSES

(a) General. Except as otherwise provided in this Article 6 and in
Section 11.6(c), and after making any special allocations under Section 6.2 and
Section 6.3, Profits and Losses for each Fiscal Year shall be allocated among
the Partners in accordance with their respective Overall Interests as of the end
of such Fiscal Year, subject to any rights of holders of Partnership Interests
other than Partnership Units.

(b) Adjustment. If the amount of Losses for any Fiscal Year that otherwise would
be allocated to a Partner under Section 6.1(a) or this Section 6.1(b) would
cause or increase an Adjusted Capital Account Deficit of such Partner as of the
last day of such Fiscal Year (after all other allocations have been made
pursuant to this Article 6), then such Partner shall be allocated that amount of
Losses which does not cause or increase such Adjusted Capital Account Deficit,
and the remainder of such Losses that would have been allocated to such Partner
shall be allocated to the other Partners in proportion to their Overall
Interests.

 

24



--------------------------------------------------------------------------------

(c) Special Allocation with Respect to Sales. Subject to Section 6.3, Profits
(and items thereof) and Losses (and items thereof) for each Fiscal Year or other
applicable period from Sales shall be allocated among the Partners such that the
ending Adjusted Capital Account of each Partner, immediately after giving effect
to the allocations under this Article 6, is, as nearly as possible, equal to the
amount of the hypothetical distribution that such Partner would receive if the
Partnership were liquidated on the last day of such period and all assets of the
Partnership, including cash, were sold for cash equal to their Carrying Value,
all liabilities of the Partnership were satisfied with cash according to their
terms (limited with respect to each nonrecourse liability to the Carrying Value
of the assets securing such liability), and Net Sales Proceeds (after
satisfaction of such liabilities) were distributed in full pursuant to
Section 5.1(c). For purposes of the preceding allocations only, a Partner
holding more than one class or series of Partnership Interests or units shall be
deemed to be a separate Partner with respect to each such class, series or
units.

6.2 SPECIAL ALLOCATIONS

Notwithstanding any provisions of Section 6.1 and Section 6.3, the following
special allocations shall be made in the following order of priority:

(a) Minimum Gain Chargeback (Nonrecourse Liabilities). Except as otherwise
provided in Treasury Regulations Section 1.704-2(f), if there is a net decrease
in Partnership Minimum Gain for any Fiscal Year, each Partner shall be specially
allocated items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Partner’s share of the net decrease
in Partnership Minimum Gain to the extent required by Treasury Regulations
Section 1.704-2(f). The items to be so allocated shall be determined in
accordance with Treasury Regulations Sections 1.704-2(f) and (j)(2). This
subparagraph is intended to comply with the minimum gain chargeback requirement
in said section of the Treasury Regulations and shall be interpreted
consistently therewith. Allocations pursuant to this subparagraph shall be made
in proportion to the respective amounts required to be allocated to each Partner
pursuant hereto.

(b) Partner Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(i)(4), if there is a net decrease in Partner Minimum
Gain attributable to a Partner Nonrecourse Debt during any Fiscal Year, each
Partner who has a share of the Partner Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Treasury Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to that Partner’s share of the net decrease in the Partner Minimum Gain
attributable to such Partner Nonrecourse Debt to the extent and in the manner
required by Treasury Regulations Section 1.704-2(i). The items to be so
allocated shall be determined in accordance with Treasury Regulations
Sections 1.704-2(i)(4) and (j)(2). This subparagraph is intended to comply with
the minimum gain chargeback requirement with respect to Partner Nonrecourse Debt
contained in said section of the Treasury Regulations and shall be interpreted
consistently therewith. Allocations pursuant to this subparagraph shall be made
in proportion to the respective amounts to be allocated to each Partner pursuant
hereto.

(c) Qualified Income Offset. In the event a Partner unexpectedly receives any
adjustment, allocation or distribution described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6) that causes or increases an
Adjusted Capital Account Deficit, gross items of income and gain shall be
specially allocated to such Partner so as to eliminate such Adjusted Capital
Account Deficit as quickly as possible. This subparagraph is intended to
constitute a “qualified income offset” under Section 1.704-1(b)(2)(ii)(d) of the
Treasury Regulations and shall be interpreted consistently therewith.

 

25



--------------------------------------------------------------------------------

(d) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall be
allocated to the Partners in accordance with their respective Overall Interests.

(e) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
Fiscal Year with respect to a Partner Nonrecourse Debt shall be specially
allocated to the Partners that bear the economic risk of loss for such Partner
Nonrecourse Debt (as determined under Treasury Regulations
Sections 1.704-2(b)(4) and 1.704-2(i)(1).

(f) Definition of “Profits” and “Losses”. “Profits” and “Losses” and any item of
income, gain, expense, or loss referred to in this Agreement shall be determined
in accordance with federal income tax accounting principles, as modified by
Treasury Regulations Section 1.704-1(b)(2)(iv), except that Profit and Loss
shall not include items of income, gain and expense that are specially allocated
pursuant to Sections 6.1(b), 6.2(a), 6.2(b), 6.2(c), 6.2(d), 6.2(e), and
Section 6.3. All allocations of Profit and Loss (and all items contained
therein) for federal income tax purposes shall be identical to all allocations
of such items set forth in Section 6.1 and this Section 6.2, except as otherwise
required by Section 704(c) of the Code and Regulations Section 1.704-1(b)(4).
The General Partner shall have the authority to elect the method to be used by
the Partnership for allocating items of income, gain, and expense as required by
Section 704(c) of the Code including a method that may result in a Partner
receiving a disproportionately larger share of the Partnership tax depreciation
deductions, and such election shall be binding on all Partners.

(g) Curative Allocations. The allocations set forth in Section 6.1(b) and
Sections 6.2(a) through (e) hereof (the “Regulatory Allocations”) are intended
to comply with certain requirements of the Treasury Regulations. It is the
intent of the Partners that, to the extent possible all Regulatory Allocations
that are made be offset either with other Regulatory Allocations or with special
allocations pursuant to this Section 6.2(g). Therefore, notwithstanding any
other provision of this Article 6 (other than the Regulatory Allocations), the
General Partner shall make such offsetting special allocations in whatever
manner it determines appropriate so that, after such offsetting allocations are
made, each Partner’s Capital Account balance is, to the extent possible, equal
to the Capital Account balance such Partner would have had if the Regulatory
Allocations were not part of the Agreement and all Partnership items were
allocated pursuant to Sections 6.1(a), 6.1(c) and 6.3. In exercising its
discretion under this Section 6.2(g), the General Partner shall take into
account future Regulatory Allocations under Sections 6.2(a) and 6.2(b) that,
although not yet made, are likely to offset other Regulatory Allocations
previously made under Sections 6.2(d) and 6.2(e).

(h) Changes in Interest. If during any Fiscal Year there is a change in any
Partner’s Overall Interest, then for purposes of determining the Profits,
Losses, or any other items allocable to such Partner for such Fiscal Year,
Profits, Losses, and any such other items shall be determined on a daily,
monthly, or other basis, as determined by the General Partner using any
permissible method under Code Section 706 and the Treasury Regulations
thereunder.

 

26



--------------------------------------------------------------------------------

6.3 SPECIAL ALLOCATIONS WITH RESPECT TO LTIP PARTNERSHIP UNITS

(a) Liquidating Gains shall first be allocated to the holders of LTIP
Partnership Units until the aggregate of the LTIP Economic Balances of the LTIP
Partnership Units held by each such holder is equal to (A) the product of
(i) the Common Partnership Unit Economic Balance, multiplied by (ii) the number
of each such holder’s LTIP Partnership Units (with respect to each holder, the
“Target Balance”) minus (B) the aggregate Unpaid LTIP Capital Commitments of
each such holder; provided, however, that no such Liquidating Gains will be
allocated with respect to any particular LTIP Partnership Unit (each, an
“Ineligible Unit”) if cumulative Liquidating Losses of the Partnership have
exceeded cumulative Liquidating Gains of the Partnership during the period from
the issuance of such LTIP Partnership Unit through the date of such allocation.
If, notwithstanding the foregoing, not all LTIP Partnership Units (including
Ineligible Units) would achieve Adjusted Parity immediately after an allocation
made pursuant to this Section 6.3(a), Liquidating Gains shall be allocated among
LTIP Partnership Units in a manner reasonably determined by the General Partner.

(b) If, due to distributions or allocation of Losses with respect to Common
Partnership Units in which the LTIP Units do not fully participate, forfeitures
or otherwise, the LTIP Economic Balance of the LTIP Partnership Units held by
any present or former holder of LTIP Partnership Units, to the extent
attributable to the holder’s ownership of LTIP Partnership Units, exceeds such
holder’s Target Balance, then Liquidating Losses shall be allocated to such
holder to eliminate the disparity; provided, however, that if Liquidating Losses
are insufficient to completely eliminate all such disparities, such losses shall
be allocated among LTIP Partnership Units in a manner reasonably determined by
the General Partner.

(c) Forfeiture Allocations. Upon a forfeiture of any Unvested LTIP Partnership
Unit by any Partner, gross items of income, gain, loss or deduction shall be
allocated to such Partner if and to the extent required by final Treasury
Regulations promulgated after the Restatement Date to ensure that allocations
made with respect to all Unvested LTIP Partnership Units are recognized under
Code Section 704(b).

(d) Special Forfeiture Reallocations. If, in connection with any forfeiture of
LTIP Partnership Units, the balance of the portion of the Capital Account of the
Partner that is attributable to all of his or her LTIP Partnership Units exceeds
such Partner’s Target Balance, such portion of such Partner’s Capital Account
shall be reduced to the Target Balance, and the LTIP Economic Balance of each
such holder’s LTIP Partnership Units shall be deemed to equal the Common
Partnership Unit Economic Balance. Otherwise, the Capital Account of the Partner
that is attributable to the forfeited LTIP Units shall be reallocated in a
manner reasonably determined by the General Partner.

6.4 REVISIONS TO ALLOCATIONS TO REFLECT ISSUANCE OF PARTNERSHIP INTERESTS

If the Partnership issues Partnership Interests to the General Partner or any
additional Limited Partner pursuant to Article 4, the General Partner shall make
any such revisions to this Article 6 as it deems necessary to reflect the terms
of the issuance of such Partnership Interests, including making preferential
allocations to classes of Partnership Interests that are entitled thereto. Such
revisions shall not require the consent or approval of any other Partner.

 

27



--------------------------------------------------------------------------------

Article VII

MANAGEMENT AND OPERATIONS OF BUSINESS

7.1 MANAGEMENT

(a) Management by the General Partner. Except as otherwise expressly provided in
this Agreement, full, complete and exclusive discretion to manage and control
the business and affairs of the Partnership are and shall be vested in the
General Partner, and no Limited Partner shall have any right to participate in
or exercise control or management power over the business and affairs of the
Partnership. The General Partner may not be removed by the Limited Partners with
or without cause.

(b) Power and Authority of the General Partner. In addition to the powers now or
hereafter granted a general partner of a limited partnership under applicable
law or which are granted to the General Partner under any other provision of
this Agreement, the General Partner shall have full power and authority to do
all things deemed necessary or desirable by it to conduct the business of the
Partnership, to exercise all powers set forth in Section 3.2 hereof and to
effectuate the purposes set forth in Section 3.1 hereof, including, without
limitation:

(i) (A) the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as will permit the General Partner (so long as the General Partner qualifies as
a REIT) to (1) avoid the payment of any Federal income or excise tax (including
any excise tax pursuant to Section 4981 of the Code) and (2) make distributions
to its stockholders in amounts sufficient to permit the General Partner to
maintain REIT status), (B) the assumption or guarantee of, or other contracting
for, indebtedness and other liabilities, (C) the issuance of any evidence of
indebtedness (including the securing of the same by deed, mortgage, deed of
trust or other lien or encumbrance on the Partnership’s assets), and (D) the
incurring of any obligations it deems necessary for the conduct of the
activities of the Partnership, including the payment of all expenses associated
with the General Partner;

(i) the making of tax, regulatory and other filings, or rendering of periodic or
other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership or the General Partner;

(ii) the acquisition, disposition, mortgage, pledge, encumbrance, hypothecation
or exchange of any assets, including Real Estate Assets, of the Partnership
(including the exercise or grant of any conversion, option, privilege, or
subscription right or other right available in connection with any assets at any
time held by the Partnership) or the merger or other combination of the
Partnership with or into another entity on such terms as the General Partner
deems proper;

 

28



--------------------------------------------------------------------------------

(iii) the use of the assets of the Partnership (including, without limitation,
cash on hand) for any purpose consistent with the terms of this Agreement and on
any terms the General Partner sees fit, including, without limitation,

(A) the financing of the conduct of the operations of the General Partner, the
Partnership or any of the Partnership’s Subsidiaries,

(B) the lending of funds to other Persons (including, without limitation, the
Subsidiaries of the Partnership and/or the General Partner) and the repayment of
obligations of the Partnership and its Subsidiaries and any other Person in
which it has an equity investment, and

(C) the making of capital contributions to the Partnership’s Subsidiaries;

(iv) the development, expansion, construction, management, operation, leasing,
repair, alteration, demolition or improvement of any real property in which the
Partnership or any Subsidiary of the Partnership owns a direct or indirect
interest;

(v) the negotiation, execution, and performance of any contracts, conveyances or
other instruments that the General Partner considers useful or necessary to the
conduct of the Partnership’s operations or the implementation of the General
Partner’s powers under this Agreement, including contracting with contractors,
developers, consultants, accountants, legal counsel, other professional advisors
and other agents and the payment of their expenses and compensation out of the
Partnership’s assets;

(vi) the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement;

(vii) the holding, management, investment and reinvestment of cash and other
assets of the Partnership;

(viii) the collection and receipt of revenues and income of the Partnership;

(ix) the establishment of one or more divisions of the Partnership, the
selection and dismissal of employees of the Partnership (including, without
limitation, employees having titles such as “president,” “vice president,”
“secretary” and “treasurer” of the Partnership), and agents, outside attorneys,
accountants, consultants and contractors of the Partnership, and the
determination of their compensation and other terms of employment or engagement;

(x) the formation of, or acquisition of an interest (including non-voting
interests in entities controlled by Affiliates of the Partnership or third
parties) in, and the contribution of property to, any other Entities that the
General Partner deems desirable (including, without limitation, the acquisition
of interests in, and the contributions of funds or property to, or making of
loans to, Subsidiaries of the Partnership and any other Person from time to
time), or the incurrence of indebtedness on behalf of such Persons or the
guarantee of the obligations of such Persons; provided that, as long as the
General Partner has determined to elect to qualify as a REIT or to continue to
qualify as a REIT, the Partnership may not engage in any such formation,
acquisition or contribution that would cause the General Partner to fail to
qualify as a REIT;

 

29



--------------------------------------------------------------------------------

(xi) the control of any matters affecting the rights and obligations of the
Partnership, including:

(A) the settlement, compromise, submission to arbitration or any other form of
dispute resolution, or abandonment of, any claim, cause of action, liability,
debt or damages, due or owing to or from the Partnership,

(B) the commencement or defense of suits, legal proceedings, administrative
proceedings, arbitration or other forms of dispute resolution, and

(C) the representation of the Partnership in all suits or legal proceedings,
administrative proceedings, arbitrations or other forms of dispute resolution,
the incurring of legal expenses, and the indemnification of any Person against
liabilities and contingencies to the extent permitted by law;

(xii) the undertaking of any action in connection with the Partnership’s direct
or indirect investment in its Subsidiaries or any other Person (including,
without limitation, the contribution or loan of funds by the Partnership to such
Persons);

(xiii) the determination of the fair market value of any Partnership Assets
distributed in kind using such reasonable method of valuation as the General
Partner, in its sole discretion, may adopt;

(xiv) the exercise, directly or indirectly, through any attorney-in-fact acting
under a general or limited power of attorney, of any right, including the right
to vote, appurtenant to any asset or investment held by the Partnership;

(xv) the exercise of any of the powers of the General Partner enumerated in this
Agreement or the undertaking of any action on behalf of or in connection with
any Subsidiary of the Partnership or any other Person in which the Partnership
has a direct or indirect interest, or jointly with any such Subsidiary or other
Person;

(xvi) the making, execution and delivery of any and all deeds, leases, notes,
mortgages, deeds of trust, security agreements, conveyances, contracts,
guarantees, warranties, indemnities, waivers, releases or legal instruments or
agreements in writing necessary or appropriate, in the judgment of the General
Partner, for the accomplishment of any of the foregoing;

(xvii) the issuance of additional Partnership Interests in connection with
Capital Contributions by Additional Limited Partners and additional Capital
Contributions by Partners pursuant to Article 4 hereof;

 

30



--------------------------------------------------------------------------------

(xviii) the opening of bank accounts on behalf of, and in the name of, the
Partnership and its Subsidiaries; and

(xix) the amendment and restatement of Exhibit A to reflect accurately at all
times the Capital Contributions of, Partnership Units held by and Percentage
Interests of the Partners as the same are adjusted from time to time to the
extent necessary to reflect any Capital Contributions, redemptions, issuance of
Partnership Units, admission of any Additional Limited Partner or any
Substituted Limited Partner or otherwise, which amendment and restatement,
notwithstanding anything in this Agreement to the contrary, shall not be deemed
an amendment of this Agreement, as long as the matter or event being reflected
in Exhibit A otherwise is authorized by this Agreement.

(c) Insurance. At all times from and after the date hereof, the General Partner
may cause the Partnership to obtain and maintain:

(i) casualty, liability and other insurance on the Real Estate Assets of the
Partnership;

(ii) liability insurance for the Indemnitees hereunder; and

(iii) such other insurance as the General Partner, in its sole and absolute
discretion, determines to be appropriate and reasonable.

(d) Working Capital and Other Reserves. At all times from and after the date
hereof, the General Partner may cause the Partnership to establish and maintain
at any and all times working capital accounts and other cash or similar balances
in such amount as the General Partner, in its sole and absolute discretion,
deems appropriate and reasonable from time to time.

7.2 CERTIFICATE OF LIMITED PARTNERSHIP

The General Partner has previously filed the Certificate with the Secretary of
State of Delaware as required by the Act. The General Partner shall use all
reasonable efforts to cause to be filed such other certificates or documents as
may be reasonable and necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability) in the State of Delaware and any
other state, or the District of Columbia, in which the Partnership may elect to
do business or own property. To the extent that such action is determined by the
General Partner to be reasonable and necessary or appropriate, the General
Partner shall file amendments to and restatements of the Certificate and do all
of the things to maintain the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) under the laws
of the State of Delaware and each other state, or the District of Columbia, in
which the Partnership may elect to do business or own property. Subject to the
terms of Section 8.5(a)(iv) hereof, the General Partner shall not be required,
before or after filing, to deliver or mail a copy of the Certificate or any
amendment thereto to any Limited Partner.

 

31



--------------------------------------------------------------------------------

7.3 REIMBURSEMENT OF THE GENERAL PARTNER

(a) No Compensation. Except as provided in this Section 7.3 and elsewhere in
this Agreement (including the provisions of Articles 5 and 6 regarding
distributions, payments, and allocations to which it may be entitled), the
General Partner shall not be compensated for its services as general partner of
the Partnership.

(b) Responsibility for Partnership Expenses. The Partnership shall be
responsible for and shall pay all expenses relating to the Partnership’s
organization and the ownership and operation of the Partnership Assets. The
General Partner shall be reimbursed on a monthly basis, or such other basis as
it may determine in its sole and absolute discretion, for all expenses that it
incurs on behalf of the Partnership relating to the ownership and operation of
the Partnership Assets, or for the benefit of the Partnership; provided, that
the amount of any such reimbursement shall be reduced by any interest earned by
the General Partner with respect to bank accounts or other instruments or
accounts held by it on behalf of the Partnership. Such reimbursement shall be in
addition to any reimbursement made as a result of indemnification pursuant to
Section 7.6 hereof.

(c) Responsibility for General Partner Expenses. The General Partner shall also
be reimbursed for (i) all expenses related to the operations of the General
Partner and to the management and administration of any Subsidiaries of the
General Partner or the Partnership or Affiliates of the Partnership, such as
auditing expenses and filing fees and any and all salaries, compensation and
expenses of officers and employees of the General Partner, and (ii) all expenses
the General Partner incurs relating to the organization and/or reorganization of
the Partnership and the General Partner, the public offering of REIT Stock by
the General Partner, and any other offering, grant, award or issuance of REIT
Stock or additional Partnership Interests pursuant to Section 4.2 or 4.3,
including all expenses associated with compliance by the General Partner with
laws, rules and regulations promulgated by any regulatory body.

(d) Business of the General Partner. The Limited Partners acknowledge that the
sole business of the General Partner is the ownership of direct or indirect
interests in, and the direct or indirect operation of, the Partnership, and that
all of the expenses of the General Partner are incurred for the benefit of the
Partnership.

(e) Characterization of Reimbursements. All payments and reimbursements
hereunder shall be characterized for Federal income tax purposes as expenses of
the Partnership incurred on its behalf, and not as expenses of the General
Partner.

7.4 ACQUISITION OF LIMITED PARTNER INTERESTS BY THE GENERAL PARTNER

The General Partner and any Affiliates of the General Partner may acquire
Limited Partner Interests and shall be entitled to exercise all rights of a
Limited Partner relating to such Limited Partner Interests.

7.5 TRANSACTIONS WITH AFFILIATES

(a) Transactions with Subsidiaries. The Partnership may lend or contribute funds
or other assets to its Subsidiaries or other Persons in which it has an equity
investment and such Subsidiaries and Persons may borrow funds from the
Partnership, on terms and conditions established in the sole and absolute
discretion of the General Partner. The foregoing authority shall not create any
right or benefit in favor of any Subsidiary or any other Person.

 

32



--------------------------------------------------------------------------------

(b) Benefit Plans Sponsored by the Partnership. The General Partner, in its sole
and absolute discretion and without the approval of the Limited Partners, may
propose and adopt, on behalf of the Partnership, employee benefit plans, option
or other equity incentive plans, and similar plans funded by the Partnership for
the benefit of employees of the Partnership, the General Partner, any
Subsidiaries of the Partnership or any Affiliate of any of them in respect of
services performed, directly or indirectly, for the benefit of the Partnership,
the General Partner, any Subsidiaries of the Partnership or any of their
respective Affiliates.

7.6 INDEMNIFICATION

(a) General. Subject to the limitations of Section 7.6(b), to the maximum extent
permitted under the Act in effect from time to time and subject to the
limitations of Section II.G. of the NASAA Guidelines, the Partnership shall
indemnify each Indemnitee from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
reasonable attorneys’ fees and other legal fees and expenses), judgments, fines,
settlements, and other amounts arising from any and all claims, demands,
actions, suits or proceedings, civil, criminal, administrative or investigative
(collectively, “Claims”), that relate to the operations of the Partnership, the
General Partner or any of the Partnership’s Subsidiaries in which such
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise; provided, however, that in no event shall this Section 7.6(a) enlarge
the indemnification permitted below under Section 7.6(b).

(b) Limitation. Notwithstanding any provision hereof to the contrary:

(i) the Partnership will not indemnify any Indemnitee unless:

(A) the Indemnitee has determined in good faith that the course of conduct which
caused the loss, liability or expenses was in the best interests of the
Partnership;

(B) the Indemnitee was acting on behalf of the Partnership or performing
services for the Partnership;

(C) Such Claim was not the result of:

(1) with respect to the General Partner, the gross negligence, willful
misconduct or fraud of the General Partner;

(2) with respect to any Limited Partner, the gross negligence, willful
misconduct or fraud of the Limited Partner;

(3) with respect to the directors, officers and employees of the General
Partner, the negligence or misconduct of such Person; or

 

33



--------------------------------------------------------------------------------

(4) with respect to the Independent Directors (as defined in the Articles of
Incorporation), the gross negligence or willful misconduct of such Independent
Director; and

(D) any indemnification or agreement to hold harmless may be paid only out of
the Net Assets of the Partnership, and neither the General Partner nor any
Limited Partner shall have any obligation to contribute to the capital of the
Partnership, or otherwise provide funds, to enable the Partnership to fund its
obligations under this Section 7.6;

(ii) notwithstanding anything to the contrary in Section 7.6(b)(ii), the
Partnership will not indemnify any Indemnitee for losses, liabilities or
expenses arising from or out of an alleged violation of federal or state
securities laws unless:

(A) there has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the particular Indemnitee;

(B) such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the particular Indemnitee; or

(C) a court of competent jurisdiction approves a settlement of the claims
against the particular Indemnitee and finds that indemnification of the
settlement and related costs should be made, and the court considering the
matter has been advised of the position of the Securities Exchange Commission
and the published position of any state securities regulatory authority in which
the securities were offered or sold as to indemnification for violations of
securities laws.

(c) Contractual Obligations. Without limitation, the indemnity set forth in this
Section 7.6 shall extend to any liability of any Indemnitee pursuant to a loan
guaranty (except a guaranty by a Limited Partner of nonrecourse indebtedness of
the Partnership or as otherwise provided in any such loan guaranty), contractual
obligation for any indebtedness or other obligation or otherwise for any
indebtedness of the Partnership or any Subsidiary of the Partnership (including,
without limitation, any indebtedness which the Partnership or any Subsidiary of
the Partnership has assumed or taken subject to), and the General Partner is
hereby authorized and empowered, on behalf of the Partnership, to enter into one
or more indemnification agreements consistent with the provisions of this
Section 7.6 in favor of any Indemnitee having or potentially having liability
for any such indebtedness.

(d) Advancement of Expenses. Reasonable expenses incurred by an Indemnitee who
is a party to a proceeding shall be paid or reimbursed by the Partnership in
advance of the final disposition of any and all Claims made or threatened
against an Indemnitee only if all of the following conditions are satisfied:
(i) the Claim relates to acts or omissions with respect to the performance of
duties or services on behalf of the Partnership, (ii) either (A) the Claim was
initiated by a third party who is not a stockholder of the General Partner or

 

34



--------------------------------------------------------------------------------

(A) if the Proceeding was initiated by a Stockholder, the initiating Stockholder
was acting in his or her capacity as such and the advancement was approved by a
court of competent jurisdiction, and (iii) the Indemnitee provides the
Partnership with a written undertaking to repay the amount paid or reimbursed by
the Partnership, together with the applicable legal rate of interest thereon, if
it is ultimately determined that the Indemnitee did not comply with the
requisite standard of conduct and is not entitled to indemnification.

(e) No Exclusivity. The indemnification provided by this Section 7.6 shall be in
addition to any other rights to which an Indemnitee or any other Person may be
entitled under any agreement, pursuant to any vote of the Partners, as a matter
of law or otherwise, and shall continue as to an Indemnitee who has ceased to
serve in such capacity unless otherwise provided in a written agreement pursuant
to which such Indemnitees are indemnified.

(f) Insurance. The Partnership may purchase and maintain insurance, on behalf of
the Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

(g) Benefit Plan Fiduciary. For purposes of this Section 7.6, the Partnership
shall be deemed to have requested an Indemnitee to serve as fiduciary of an
employee benefit plan whenever the performance by such Indemnitee of its duties
to the Partnership also imposes duties on, or otherwise involves services by,
such Indemnitee to the plan or participants or beneficiaries of the plan. Excise
taxes assessed on an Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall constitute fines within the meaning of this
Section 7.6 and actions taken or omitted by the Indemnitee with respect to an
employee benefit plan in the performance of its duties for a purpose reasonably
believed by such Indemnitee to be in the interest of the participants and
beneficiaries of the plan shall be deemed to be for a purpose which is not
opposed to the best interests of the Partnership.

(h) No Personal Liability for Partners. In no event may an Indemnitee subject
any of the Partners to personal liability by reason of the indemnification
provisions set forth in this Agreement.

(i) Interested Transactions. An Indemnitee shall not be denied indemnification
in whole or in part under this Section 7.6 because the Indemnitee had an
interest in the transaction with respect to which the indemnification applies if
the transaction was otherwise permitted by the terms of this Agreement.

(j) Benefit. The provisions of this Section 7.6 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.

 

35



--------------------------------------------------------------------------------

(k) Amendment of this Section 7.6. Any amendment, modification or repeal of this
Section 7.6 or any provision hereof shall be prospective only and shall not in
any way affect the Partnership’s liability to any Indemnitee under this
Section 7.6, as in effect immediately prior to such amendment, modification, or
repeal with respect to Claims arising from or relating to matters occurring, in
whole or in part, prior to such amendment, modification or repeal, regardless of
when such Claims may arise or be asserted.

(l) Indemnification Payments Not Distributions. If and to the extent any
payments to the General Partner pursuant to this Section 7.6 constitute gross
income to the General Partner (as opposed to the repayment of advances made on
behalf of the Partnership), such amounts shall constitute guaranteed payments
within the meaning of Section 707(c) of the Code, shall be treated consistently
therewith by the Partnership and all Partners, and shall not be treated as
distributions for purposes of computing the Partners’ Capital Accounts.

(m) Exception to Indemnification. Notwithstanding anything to the contrary in
this Agreement, the General Partner shall not be entitled to indemnification
hereunder for any Claim for which the General Partner is obligated to indemnify
the Partnership under any other agreement between the General Partner and the
Partnership.

7.7 LIABILITY OF THE GENERAL PARTNER

(a) General. To the maximum extent permitted under the Act and subject to the
limitations of Section II.G. of the NASAA Guidelines in effect from time to
time, neither the General Partner nor any director, officer, shareholder,
partner, member or employee, trustee, representative or agent of the General
Partner shall be liable to the Partnership or to any Partner for (i) any act or
omission performed or failed to be performed by it, or for any losses, claims,
costs, damages, or liabilities arising from any such act or omission, except to
the extent such loss, claim, cost damage or liability results from such Person’s
gross negligence, willful misconduct or fraud, (ii) any tax liability imposed on
the Partnership or (iii) any losses due to the misconduct, negligence (gross or
ordinary), dishonesty or bad faith of any agents of the Partnership.
Notwithstanding anything to the contrary in this Section 7.7(a), this limitation
on liability applies only to the extent that the particular officer or director
has satisfied the requirements of Sections 7.6(b)(i) and (ii).

(b) No Obligation to Consider Separate Interests of Limited Partners. The
Limited Partners expressly acknowledge that (i) the General Partner is acting on
behalf of the Partnership and the stockholders of the General Partner,
collectively, (ii) the General Partner is under no obligation to consider the
separate interest of the Limited Partners (including, without limitation, the
tax consequences to Limited Partners or Assignees) in deciding whether to cause
the Partnership to take (or decline to take) any actions, and (iii) the General
Partner shall not be liable for monetary damages for losses sustained,
liabilities incurred, or benefits not derived by Limited Partners in connection
with such decisions, unless the General Partner, as the case may be, acted in
bad faith and the act or omission was material to the matter giving rise to the
loss, liability or benefit not derived.

(c) Conflict. The Limited Partners expressly acknowledge that in the event of
any conflict in the fiduciary duties owed by the General Partner to its
stockholders and by the General Partner, in its capacity as a general partner of
the Partnership, to the Limited Partners, the General Partner may act in the
best interests of the General Partner’s stockholders without violating its
fiduciary duties to the Limited Partners, and that the General Partner shall not
be liable for monetary damages for losses sustained, liabilities incurred, or
benefits not derived by the Limited Partners in connection with any such
violation.

 

36



--------------------------------------------------------------------------------

(d) Amendment of this Section 7.7. Any amendment, modification or repeal of this
Section 7.7 or any provision hereof shall be prospective only and shall not in
any way affect the limitations on the General Partner’s and its officers’ and
directors’ liability to the Partnership and the Limited Partners under this
Section 7.7 as in effect immediately prior to such amendment, modification or
repeal with respect to claims arising from or relating to matters occurring, in
whole or in part, prior to such amendment, modification or repeal, regardless of
when such claims may arise or be asserted.

7.8 OTHER MATTERS CONCERNING THE GENERAL PARTNER

(a) Reliance on Documents. The General Partner may rely and shall be protected
in acting, or refraining from acting, upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture, or other paper or document believed by it in good faith to be genuine
and to have been signed or presented by the proper party or parties.

(b) Reliance on Advisors. The General Partner may consult with legal counsel,
accountants, appraisers, management consultants, investment bankers, architects,
engineers, environmental consultants and other consultants and advisers selected
by it, and any act taken or omitted to be taken in reliance upon the opinion of
such Persons as to matters which such General Partner reasonably believes to be
within such Person’s professional or expert competence shall be conclusively
presumed to have been done or omitted in good faith and in accordance with such
opinion.

(c) Action Through Agents. The General Partner shall have the right, in respect
of any of its powers or obligations hereunder, to act through any of its duly
authorized officers, agents, and duly appointed attorneys-in-fact. Each such
officer, agent or attorney-in-fact shall, to the extent granted by the General
Partner in writing, have full power and authority to do and perform each and
every act and duty which is permitted or required to be done by the General
Partner hereunder.

(d) Actions to Maintain REIT Status. Notwithstanding any other provisions of
this Agreement or the Act, any action of the General Partner on behalf of the
Partnership or any decision of the General Partner to refrain from acting on
behalf of the Partnership, undertaken in the good faith belief that such action
or omission is necessary or advisable in order to: (i) protect the ability of
the General Partner to continue to qualify as a REIT, or (ii) avoid the General
Partner incurring any taxes under Sections 857 or 4981 of the Code, is expressly
authorized under this Agreement and is deemed approved by all of the Limited
Partners.

 

37



--------------------------------------------------------------------------------

7.9 TITLE TO PARTNERSHIP ASSETS

Title to all Partnership Assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be held by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in the Partnership Assets or any portion thereof. Title to any or all
of the Partnership Assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner hereby declares
and warrants that any Partnership Asset for which legal title is held in the
name of the General Partner or any nominee or Affiliate of the General Partner
shall be held by the General Partner for the use and benefit of the Partnership
in accordance with the provisions of this Agreement; provided, that the General
Partner shall use reasonable efforts to cause beneficial and record title to
such assets to be vested in the Partnership as soon as reasonably practicable.
All Partnership Assets shall be recorded as the property of the Partnership in
its books and records, irrespective of the name in which legal title to such
Partnership Assets is held.

7.10 RELIANCE BY THIRD PARTIES

(a) Notwithstanding anything to the contrary in this Agreement, any Person
dealing with the Partnership shall be entitled to assume that the General
Partner has full power and authority, without the consent or approval of any
other Partner or Person, to encumber, sell or otherwise use in any manner any
and all Partnership Assets and to enter into any contracts on behalf of the
Partnership, and take any and all actions on behalf of the Partnership, and such
Person shall be entitled to deal with the General Partner as if the General
Partner were the Partnership’s sole party in interest, both legally and
beneficially.

(b) Each Limited Partner hereby waives any and all defenses or other remedies
which may be available against such Person to contest, negate or disaffirm any
action of the General Partner in connection with any such dealing.

(c) In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expediency of any act or
action of the General Partner or its representatives.

(d) Each and every certificate, document or other instrument executed on behalf
of the Partnership by the General Partner or its representatives shall be
conclusive evidence in favor of any and every Person relying thereon or claiming
thereunder that:

(i) at the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect;

(ii) the Person executing and delivering such certificate, document or
instrument was duly authorized and empowered to do so for and on behalf of the
Partnership; and

(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.

 

38



--------------------------------------------------------------------------------

Article VIII

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

8.1 LIMITATION OF LIABILITY

The Limited Partners shall have no liability under this Agreement, except as
expressly provided in this Agreement, including Section 10.5 hereof, or under
the Act.

8.2 NO RIGHT TO PARTICIPATE IN THE MANAGEMENT OF BUSINESS

No Limited Partner shall take part in the management or control of the
Partnership’s investment or other activities, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. Except as expressly provided herein, no Limited Partner shall have
the right to vote for the election, removal or replacement of the General
Partner. The exercise by any Limited Partner of any right conferred herein shall
not be construed to constitute participation by such Limited Partner in the
control of the business of the Partnership so as to make such Limited Partner
liable as a general partner for the debts and obligations of the Partnership for
purposes of the Act, laws of non-U.S. jurisdictions or otherwise.

8.3 OUTSIDE ACTIVITIES OF LIMITED PARTNERS

Subject to any agreements entered into by a Limited Partner or its Affiliates,
or any Assignee, with the Partnership or any of its Subsidiaries, any Limited
Partner or Assignee and any officer, director, employee, agent, trustee,
Affiliate or shareholder or other equity owner of any Limited Partner or
Assignee shall be entitled to and may have business interests and engage in
business activities in addition to those relating to the Partnership, including
business interests and activities that are in direct competition with the
Partnership or that are enhanced by the activities of the Partnership. Neither
the Partnership nor any of the other Partners shall have any rights by virtue of
this Agreement in any business ventures of any Limited Partner or Assignee. None
of the Limited Partners nor any other Person shall have any rights by virtue of
this Agreement or the Partnership relationship established hereby in any
business ventures of any other Person and such Person shall have no obligation
pursuant to this Agreement to offer any interest in any such business ventures
to the Partnership, any Limited Partner or any such other Person, even if such
opportunity is of a character which, if presented to the Partnership, any
Limited Partner or such other Person, could be taken by such Person.

8.4 RETURN OF CAPITAL

No Limited Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except (a) to the extent of such Limited Partner’s right of
redemption set forth in Section 8.6 (if applicable), and (b) to the extent that
the General Partner (or the Liquidator) determines to make distributions made
pursuant to this Agreement or upon termination of the Partnership as provided
herein. Except as otherwise expressly provided in this Agreement, no Limited
Partner or Assignee shall have priority over any other Limited Partner or
Assignee, either as to the return of Capital Contributions or as to
distributions or allocations of Profits or Losses.

 

39



--------------------------------------------------------------------------------

8.5 RIGHTS OF LIMITED PARTNERS RELATING TO THE PARTNERSHIP

(a) General. In addition to the other rights provided by this Agreement and any
rights granted to limited partners of a limited partnership under the Act that
such limited partners are not permitted to waive under the Act, and except as
limited by Section 8.5(b) hereof, each Limited Partner shall have the right, for
a purpose reasonably related to such Limited Partner’s interest as a limited
partner in the Partnership, upon written demand with a statement of the purpose
of such demand and at such Limited Partner’s own expense (including such
reasonable copying and administrative charges as the General Partner may
establish from time to time):

(i) to obtain a copy of the most recent annual and quarterly reports filed with
the Securities and Exchange Commission by the General Partner pursuant to the
Securities Exchange Act of 1934;

(ii) to obtain a copy of the Partnership’s Federal, state and local income tax
returns for each Fiscal Year;

(iii) to obtain a current list of the name and last known business, residence or
mailing address of each Partner; and

(iv) to obtain a copy of this Agreement and the Certificate and all amendments
thereto, together with executed copies of all powers of attorney pursuant to
which this Agreement, the Certificate and all amendments thereto have been
executed.

Each Limited Partner hereby waives any and all rights that such Limited Partner
may have under the Act that the Act permits limited partners to waive, except
any such right that is granted expressly to such Limited Partner under this
Agreement.

(b) Confidentiality. Notwithstanding any other provision of this Section 8.5,
the General Partner may keep confidential from the Limited Partners, for such
period of time as the General Partner determines in its sole and absolute
discretion to be reasonable, any information that (i) the General Partner
reasonably believes to be in the nature of trade secrets or other information,
the disclosure of which the General Partner in good faith believes is not in the
best interests of the Partnership or could damage the Partnership or its
business; or (ii) the Partnership is required by law or by agreements with an
unaffiliated third party to keep confidential.

8.6 REDEMPTION OF COMMON PARTNERSHIP UNITS

(a) Series A Redemption Right. Subject to the provisions of this Section 8.6, at
any time on or after the first anniversary date of the issuance of Common Series
A Units to a Partner, such Partner shall have the right (the “Series A
Redemption Right”) to require the Partnership to redeem on a Specified
Redemption Date all or a portion of such Common Series A Units held by such
Partner, at a redemption price equal to and in the form of the Redemption
Amount. The Series A Redemption Right shall be exercised pursuant to a Series A
Notice of Redemption Request delivered to the General Partner by the Partner who
is exercising the Series A Redemption Right.

 

40



--------------------------------------------------------------------------------

(b) Series B Redemption Request. Subject to the provisions of this Section 8.6,
at any time on or after the conversion of LTIP Partnership Units into Common
Series B Units, the recipient of such Common Series B Units may request (the
“Series B Redemption Request”) that the Partnership redeem on a Specified
Redemption Date all or a portion of such Common Series B Units, at a redemption
price equal to and in the form of the REIT Stock Amount and the General Partner,
in its sole discretion, may grant such Series B Redemption Request. The Series B
Redemption Request shall be made pursuant to a Series B Notice of Redemption
Request delivered to the General Partner by the Partner who is making the
Redemption Request.

(c) Distributions and Allocations.

(i) Subject to Section 8.6(d), a Partner who has exercised a Series A Redemption
Right or with respect to which a Series B Redemption Request has been granted
(the “Redeeming Partner”) shall have no right to receive any distributions that
are paid after the Specified Redemption Date with respect to any Partnership
Units redeemed pursuant to this Section 8.6.

(ii) If any Partnership Interest is redeemed (other than pursuant to
Section 8.6(d)) on any day other than the first day of a Fiscal Year, then
Profit, Losses, each item thereof and all other items attributable to such
Partnership Interest for such Fiscal Year shall be divided and allocated to the
Redeeming Partner by taking into account the Redeeming Partner’s ownership of
such Partnership Interest during the Fiscal Year in accordance with
Section 706(d) of the Code, using the interim closing of the books method
(unless the General Partner, in its sole and absolute discretion, elects to
adopt a daily, weekly or monthly proration period, in which event Profits,
Losses, each item thereof and all other items attributable to such redeemed
Partnership Interest for such Fiscal Year shall be prorated based upon the
applicable method selected by the General Partner).

(d) General Partner Assumption of Obligation. Notwithstanding the provisions of
Section 8.6(a), the General Partner may, in its sole and absolute discretion
(subject to the limitations on ownership and transfer of shares of REIT Stock in
the Articles of Incorporation), assume directly the obligation to satisfy a
Series A Redemption Right or a granted Series B Redemption Request and satisfy
such Series A Redemption Right or granted Series B Redemption Request by paying
to the Redeeming Partner the Redemption Amount on the Specified Redemption Date,
whereupon the General Partner shall acquire the Partnership Units offered for
redemption by the Redeeming Partner and shall be treated for all purposes of
this Agreement as the owner of such Partnership Units. In the event that the
General Partner shall exercise this right to satisfy the Series A Redemption
Right or the Series B Redemption Request in the manner described in the
preceding sentence and shall fully perform its obligation to pay the Redemption
Amount on the Specified Redemption Date, the Partnership shall have no
obligation to pay any amount to the Redeeming Partner with respect to such
Redeeming Partner’s exercise of the Series A Redemption Right or the making of
the Series B Redemption Request, and each of the Redeeming Partner, the
Partnership and the General Partner shall treat the transaction between the
General Partner and the Redeeming Partner as a sale of the Redeeming Partner’s
Partnership Units to the General Partner for Federal income tax purposes.
Distributions and allocations with respect to Partnership Units acquired by the
General Partner pursuant to this Section 8.6(d) shall be made in accordance with
Sections 11.6(c) and 11.6(d).

 

41



--------------------------------------------------------------------------------

(e) Fractional Shares. If the General Partner elects, either on its own behalf
or on behalf of the Partnership, to satisfy the Series A Redemption Right or a
granted Series B Redemption Request by paying the REIT Stock Amount, and the
REIT Stock Amount is not equal to a whole number of shares of REIT Stock, the
Redeeming Partner shall be paid (i) that number of shares of REIT Stock which
equals the nearest whole number less than the REIT Stock Amount, plus
(ii) (A) an amount of cash equal to the Value of one share of REIT Stock on the
applicable Valuation Date, multiplied by (B) the REIT Stock Amount minus the
whole number of shares of REIT Stock pursuant to clause (i) of this
Section 8.6(e).

(f) Execution of Documents. Each Redeeming Partner agrees to execute such
documents as the General Partner may reasonably require in connection with
(i) the exercise and satisfaction of the Series A Redemption Right or grant of a
Series B Redemption Request (as applicable), (ii) any assumption by the General
Partner pursuant to Section 8.6(d), and (iii) any issuance of REIT Stock in
connection with the Partnership or the General Partner paying the Redemption
Amount to the Redeeming Partner.

(g) Exceptions to Series A Redemption Right. Notwithstanding the provisions of
Section 8.6(a), unless the General Partner elects for payment of the Redemption
Amount by the Partnership to be the Cash Amount, a Partner shall not be entitled
to exercise the Series A Redemption Right if the delivery of REIT Stock to such
Partner on the Specified Redemption Date would (i) be prohibited under the
Articles of Incorporation or the bylaws of the General Partner, (ii) adversely
affect the ability of the General Partner to continue to qualify as a REIT or
would subject the General Partner to any additional taxes under Sections 857 or
4981 of the Code, (iii) constitute or be likely to constitute a violation of any
applicable federal or state securities laws or regulations, or (iv) be
prohibited under Section 11.6(f) (in each case regardless of whether the General
Partner would in fact assume and satisfy the Series A Redemption Right).

(h) Exercise of the Series A Redemption Right by the General Partner. The
receipt of a notice of redemption with respect to shares of REIT Stock held by
stockholders of the General Partner (a “REIT Notice”) shall be deemed to be a
Series A Notice of Redemption Request given by the General Partner to the
Partnership. The redemption by the REIT of REIT Stock pursuant to a REIT Notice
shall be deemed an exercise of the Series A Redemption Right with respect to a
number of Partnership Units equal to the number of shares of REIT Stock
identified in the REIT Notice. With respect to any Series A Redemption Right
exercised by the General Partner pursuant to this Section 8.6(h), the General
Partner will elect for payment of the Redemption Amount by the Partnership to
the General Partner to be the Cash Amount.

(i) Assignees. The Assignee of any Limited Partner may exercise the rights of
such Limited Partner pursuant to this Section 8.6 with respect to any
Partnership Units Transferred by such Limited Partner to such Assignee, and such
Limited Partner shall be deemed to have assigned such rights to such Assignee
and shall be bound by the exercise of such rights by such Assignee. In
connection with any exercise of such rights by such Assignee on behalf of such
Limited Partner, the Redemption Amount shall be paid by the Partnership directly
to such Assignee and not to such Limited Partner.

 

42



--------------------------------------------------------------------------------

(j) No Liens on Partnership Units Delivered for Redemption. Each Partner
covenants and agrees that all Partnership Units delivered for redemption
pursuant to this Section 8.6 shall be delivered to the Partnership or the
General Partner, as the case may be, free and clear of all Liens.
Notwithstanding anything contained herein to the contrary, neither the General
Partner nor the Partnership shall be under any obligation to acquire Partnership
Units which are or may be subject to any Liens. Each Partner further agrees
that, if any state or local property transfer tax is payable as a result of the
Transfer of its Partnership Units to the Partnership or the General Partner
pursuant to this Section 8.6, such Partner shall assume and pay such transfer
tax.

(k) Cancellation of Units; Amendments to Exhibit A. Upon the redemption of
Partnership Units pursuant to this Section 8.6, (i) all such redeemed
Partnership Units (other than Partnership Units redeemed pursuant to
Section 8.6(d)) shall be cancelled, and (ii) the General Partner shall amend
Exhibit A to reflect the new Percentage Interests of the Partners and to
(A) either adjust the number of Partnership Units and the Percentage Interest of
the Redeeming Partner or eliminate the Redeeming Partner from Exhibit A, as
applicable, and (B) in the event that the General Partner assumes the obligation
to satisfy a Series A Redemption Right or a granted Series B Redemption Request
pursuant to Section 8.6(d), adjust the number of Partnership Units and the
Percentage Interest of the General Partner to reflect the Transfer of such
Partnership Units to the General Partner.

(l) Additional Partnership Interests. If the Partnership issues Partnership
Interests to any Additional Limited Partner pursuant to Article 4, the General
Partner shall make such revisions to this Section 8.6 as the General Partner
determines are necessary to reflect the issuance of such Partnership Interests
(including setting forth any restrictions on the exercise of the Series A
Redemption Right with respect to such Partnership Interests).

8.7 REDEMPTION OF LTIP SERIES C PARTNERSHIP UNITS

(a) In general. Subject to Section 4.1(e), if any LTIP Series C Partnership Unit
is forfeited under the terms of the award agreement pursuant to which it was
granted, the Partnership shall redeem such forfeited LTIP Series C Unit within
thirty (30) Business Days for an amount in cash (not less than zero) equal to
the holder’s aggregate capital contributions made or deemed to have been made
pursuant to Section 4.1(c) in respect of the LTIP Capital Commitment for such
LTIP Series C Partnership Unit, minus the sum of (i) the aggregate amount of Net
Loss allocated to such unit (but only to the extent that the amount of such Net
Loss exceeds the aggregate amount of Net Profit allocated to such unit) and
(ii) the aggregate distributions made with respect to such unit.

(b) The provisions of subsections (c), (f), (j) and (k) of Section 8.6 shall
apply, mutatis mutandis, to redemptions made pursuant to this Section 8.7.

Article IX

BOOKS, RECORDS, ACCOUNTING AND REPORTS

9.1 RECORDS AND ACCOUNTING

(a) Books and Records. The General Partner shall keep or cause to be kept at the
principal office of the Partnership those records and documents required to be
maintained by the Act and other books and records deemed by the General Partner
to be appropriate with respect to the Partnership’s business, including, without
limitation, all books and records necessary for the General Partner to comply
with applicable REIT Requirements and to provide to the Limited Partners any
information, lists and copies of documents required to be provided pursuant to
Sections 8.5(a) and 9.2 hereof.

 

43



--------------------------------------------------------------------------------

(b) Accounting Method. The books of the Partnership shall be maintained, for
financial and tax reporting purposes, on an accrual basis in accordance with
GAAP.

9.2 REPORTS

(a) Annual Reports. As soon as practicable after the end of each Fiscal Year,
but in no event later than the date on which the General Partner mails its
annual report to its stockholders, the General Partner shall cause to be mailed
to each Limited Partner as of the close of the Fiscal Year, an annual report
containing financial statements of the Partnership, or of the General Partner,
if such statements are prepared on a consolidated basis with the Partnership,
for such Fiscal Year, presented in accordance with GAAP, such statements to be
audited by a nationally recognized firm of independent public accountants
selected by the General Partner in its sole discretion.

(b) Quarterly Reports. If and to the extent that the General Partner mails
quarterly reports to its stockholders, then as soon as practicable after the end
of each fiscal quarter of the Partnership, but in no event later than the date
such reports are mailed, the General Partner shall cause to be mailed to each
Limited Partner a report containing unaudited financial statements as of the
last day of the calendar quarter of the Partnership, or of the General Partner,
if such statements are prepared on a consolidated basis with the Partnership,
and such other information as may be required by applicable law or regulation,
or as the General Partner determines to be appropriate.

(c) Delivery. Notwithstanding the foregoing, the General Partner may deliver to
the Limited Partners each of the reports described above, as well as any other
communications that it may provide hereunder, by e-mail or by any other
electronic means.

Article X

TAX MATTERS

10.1 PREPARATION OF TAX RETURNS

The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
use all reasonable efforts to furnish, within ninety (90) days of the close of
each taxable year, the tax information reasonably required by Limited Partners
for federal and state income tax reporting purposes.

 

44



--------------------------------------------------------------------------------

10.2 TAX ELECTIONS

Except as otherwise provided herein, the General Partner shall, in its sole and
absolute discretion, determine whether to make any available election pursuant
to the Code; provided, however, that the General Partner shall make the election
under Section 754 of the Code in accordance with applicable regulations
thereunder. The General Partner shall have the right to seek to revoke any such
election it makes, including, without limitation, the election under Section 754
of the Code, upon the General Partner’s determination, in its sole and absolute
discretion, that such revocation is in the best interests of the Partners.

10.3 TAX MATTERS PARTNER

(a) General. The General Partner shall be the “tax matters partner” of the
Partnership for federal income tax purposes. Pursuant to Section 6223(c)(3) of
the Code, upon receipt of notice from the Internal Revenue Service of the
beginning of an administrative proceeding with respect to the Partnership, the
tax matters partner shall furnish the Internal Revenue Service with the name,
address, taxpayer identification number, and profit interest of each of the
Limited Partners and the Assignees; provided, that such information is provided
to the Partnership by the Limited Partners and the Assignees.

(b) Powers. The tax matters partner is authorized, but not required:

(i) to enter into any settlement with the Internal Revenue Service with respect
to any administrative or judicial proceedings for the adjustment of Partnership
items required to be taken into account by a Partner for income tax purposes
(such administrative proceedings being referred to as a “tax audit” and such
judicial proceedings being referred to as “judicial review”), and in the
settlement agreement the tax matters partner may expressly state that such
agreement shall bind all Partners, except that such settlement agreement shall
not bind any Partner:

(A) who (within the time prescribed pursuant to the Code and the Treasury
Regulations) files a statement with the Internal Revenue Service providing that
the tax matters partner shall not have the authority to enter into a settlement
agreement on behalf of such Partner; or

(B) who is a “notice partner” (as defined in Section 6231(a)(8) of the Code) or
a member of a “notice group” (as defined in Section 6223(b)(2) of the Code);

(ii) in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “final adjustment”) is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the Tax Court or the filing of a complaint for
refund with the United States Claims Court or the District Court of the United
States for the district in which the Partnership’s principal place of business
is located;

(iii) to intervene in any action brought by any other Partner for judicial
review of a final adjustment;

 

45



--------------------------------------------------------------------------------

(iv) to file a request for an administrative adjustment with the Internal
Revenue Service and, if any part of such request is not allowed by the Internal
Revenue Service, to file an appropriate pleading (petition or complaint) for
judicial review with respect to such request;

(v) to enter into an agreement with the Internal Revenue Service to extend the
period for assessing any tax which is attributable to any item required to be
taken account of by a Partner for tax purposes, or an item affected by such
item; and

(vi) to take any other action on behalf of the Partners or the Partnership in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.6 shall be fully applicable to the tax matters partner in its
capacity as such.

(c) Reimbursements. The tax matters partner shall receive no compensation for
its services. All third party costs and expenses incurred by the tax matters
partner in performing its duties as such (including legal and accounting fees
and expenses) shall be borne by the Partnership. Nothing herein shall be
construed to restrict the Partnership from engaging an accounting firm to assist
the tax matters partner in discharging its duties hereunder, so long as the
compensation paid by the Partnership for such services is reasonable.

10.4 ORGANIZATIONAL EXPENSES

The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership ratably over a 180-month period as provided in
Section 709 of the Code.

10.5 WITHHOLDING

(a) General. Each Limited Partner hereby authorizes the Partnership to withhold
from, or pay on behalf of or with respect to, such Limited Partner any amount of
federal, state, local, or foreign taxes that the General Partner determines that
the Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Sections 1441, 1442, 1445 or 1446 of the Code.

(b) Treatment of Amounts Withheld. Any amount paid on behalf of or with respect
to a Limited Partner shall constitute a loan by the Partnership to such Limited
Partner, which loan shall be repaid by such Limited Partner within fifteen
(15) days after notice from the General Partner that such payment must be made
unless:

(i) the Partnership withholds such payment from a distribution which would
otherwise be made to the Limited Partner; or

 

46



--------------------------------------------------------------------------------

(ii) the General Partner determines, in its sole and absolute discretion, that
such payment may be satisfied out of the available funds of the Partnership
which would, but for such payment, be distributed to the Limited Partner.

Any amounts withheld from amounts otherwise distributable to a Limited Partner
as described in clause (i) or (ii) of this Section 10.5(b) shall be treated as
having been distributed to such Limited Partner.

(c) Security Interest. Each Limited Partner hereby unconditionally and
irrevocably grants to the Partnership a security interest in such Limited
Partner’s Partnership Interest to secure such Limited Partner’s obligation to
pay to the Partnership any amounts required to be paid pursuant to this
Section 10.5. Each Limited Partner shall take such actions as the Partnership or
the General Partner shall request in order to perfect or enforce the security
interest created hereunder.

(d) Default. In the event that a Limited Partner fails to pay when due any
amounts owed to the Partnership pursuant to this Section 10.5, the General
Partner may, in its sole and absolute discretion, elect to make the payment to
the Partnership on behalf of such defaulting Limited Partner, and in such event
shall be deemed to have loaned such amount to such defaulting Limited Partner
and shall succeed to all rights and remedies of the Partnership as against such
defaulting Limited Partner. Without limitation, in such event, the General
Partner shall have the right to receive distributions that would otherwise be
distributable to such defaulting Limited Partner until such time as such loan,
together with all interest thereon, has been paid in full, and any such
distributions so received by the General Partner shall be treated as having been
distributed to the defaulting Limited Partner and immediately paid by the
defaulting Limited Partner to the General Partner in repayment of such loan.

(e) Interest. Any amount payable by a Limited Partner under this Section 10.5
shall bear interest at the lesser of (i) the base rate on corporate loans at
large United States money center commercial banks, as published from time to
time in The Wall Street Journal, plus four (4) percentage points, and (ii) the
maximum lawful rate of interest on such obligation, such interest to accrue from
the date such amount is due (i.e., fifteen (15) days after demand) until such
amount is paid in full.

Article XI

TRANSFERS AND WITHDRAWALS

11.1 TRANSFER

(a) Definition. The term “Transfer,” when used in this Article 11 with respect
to a Partnership Interest or a Partnership Unit, shall be deemed to refer to a
transaction by which the General Partner purports to assign all or any part of
its General Partner Interest to another Person or a Limited Partner purports to
assign all or any part of its Limited Partner Interest to another Person, and
includes a sale, assignment, gift, pledge, encumbrance, hypothecation, mortgage,
exchange or any other disposition by law or otherwise. The term “Transfer” when
used in this Article 11 does not include any redemption of Partnership Units or
other Partnership Interests for cash or REIT Stock pursuant to Section 8.6 or
Section 8.7.

 

47



--------------------------------------------------------------------------------

(b) Restriction on Transfer. No Partnership Interest shall be Transferred, in
whole or in part, except in accordance with the terms and conditions set forth
in this Article 11. Any Transfer or purported Transfer of a Partnership Interest
not made in accordance with this Article 11 shall be null and void.

11.2 TRANSFER OF THE GENERAL PARTNER’S GENERAL PARTNER INTEREST

(a) The General Partner may not Transfer any of its General Partner Interest or
withdraw as General Partner, except:

(i) with the Consent of the Outside Limited Partners; or

(ii) if such Transfer is to an entity which is wholly-owned, directly or
indirectly, by the General Partner.

(b) In the event the General Partner withdraws as general partner of the
Partnership in accordance with Section 11.2(a), the General Partner’s General
Partner Interest shall immediately be converted into a Limited Partner Interest.

11.3 LIMITED PARTNERS’ RIGHTS TO TRANSFER

(a) General. Subject to the provisions of Section 11.3(b), no Limited Partner
shall have the right to Transfer all or a portion of such Limited Partner’s
Partnership Interest, or any of such Limited Partner’s rights as a Limited
Partner, without the consent of the General Partner, which may be given or
withheld by the General Partner in its sole and absolute discretion.

(b) Transfers to Permitted Transferees. Notwithstanding the provisions of
Section 11.3(a), but subject to the provisions of Sections 11.3(c), 11.3(d), and
11.3(e) and other applicable restrictions on Transfers contained in this Article
11, a Limited Partner may Transfer, with or without the consent of the General
Partner, all or a portion of his Common Partnership Units to a Permitted
Transferee; provided that such Permitted Transferee must qualify as an
“accredited investor” as such term is defined in Rule 501(a) of Regulation D
promulgated under the Securities Act; and provided further that, no Transfer
pursuant to this Section 11.3(b) shall be effective until the General Partner
receives notice of such Transfer.

(c) No Transfers Violating Securities Laws. The General Partner may prohibit any
Transfer by a Limited Partner of its Partnership Units if, in the opinion of
legal counsel to the Partnership, such Transfer would require the filing of a
registration statement under the Securities Act, or would otherwise violate any
federal or state securities laws or regulations applicable to the Partnership or
the Partnership Units.

(d) No Transfers to Certain Lenders. No Transfer of any Partnership Units may be
made to a lender to the Partnership or any Person who is related (within the
meaning of Treasury Regulations Section 1.752-4(b)) to any lender to the
Partnership whose loan constitutes a nonrecourse liability (within the meaning
of Treasury Regulations Section 1.752-1(a)(2)), without the consent of the
General Partner, which may be withheld in its sole and absolute discretion.

 

48



--------------------------------------------------------------------------------

(e) Additional Prohibited Transfers. No Transfer by a Limited Partner of its
Partnership Units may be made to any Person if:

(i) in the opinion of the General Partner based on the advice of legal counsel,
if appropriate, it would adversely affect the ability of the General Partner to
continue to qualify as a REIT or would subject the General Partner to any
additional taxes under Sections 857 or 4981 of the Code;

(ii) in the opinion of the General Partner based on the advice of legal counsel,
if appropriate, it would result in the Partnership being treated as an
association taxable as a corporation for federal income tax purposes;

(iii) such Transfer would subject the Partnership to regulation under the
Investment Company Act of 1940, the Investment Advisers Act of 1940, as amended
or ERISA;

(iv) such Transfer is effectuated through an “established securities market” or
a “secondary market (or the substantial equivalent thereof)” within the meaning
of Section 7704 of the Code; or

(v) such Transfer is to a Prohibited Transferee.

(f) Incapacitated Limited Partners. If a Limited Partner is Incapacitated, the
executor, administrator, trustee, committee, guardian, conservator or receiver
of such Limited Partner’s estate shall have all of the rights of a Limited
Partner, but not more rights than those enjoyed by other Limited Partners, for
the purpose of settling or managing the estate and such power as the
Incapacitated Limited Partner possessed to Transfer all or any part of his or
its interest in the Partnership. The Incapacity of a Limited Partner, in and of
itself, shall not dissolve or terminate the Partnership.

(g) Transfers of LTIP Series C Units. Notwithstanding any other provision of
this Agreement, no transfers of LTIP Series C Units shall be permitted, other
than transfers of such units (i) by operation of law or (ii) to the Partnership
or the General Partner or (iii) with the consent of the General Partner, which
may be given or withheld by the General Partner in its sole and absolute
discretion, provided that any such transfer shall be subject to all applicable
laws (including, without limitation, any applicable federal, state or other
securities laws).

11.4 SUBSTITUTED LIMITED PARTNERS

(a) Consent of the General Partner. No Limited Partner shall have the right to
substitute a Permitted Transferee in such Limited Partner’s place. The General
Partner shall, however, have the right to consent to the admission of a
Permitted Transferee of the Partnership Interest of a Limited Partner pursuant
to this Section 11.4 as a Substitute Limited Partner, which consent may be given
or withheld by the General Partner in its sole and absolute discretion. The
General Partner’s failure or refusal to permit such transferee to become a
Substituted Limited Partner shall not give rise to any cause of action against
the Partnership or any Partner.

 

49



--------------------------------------------------------------------------------

(b) Rights of a Substituted Limited Partner. A transferee who has been admitted
as a Substituted Limited Partner in accordance with this Article 11 shall have
all the rights and powers and be subject to all the restrictions and liabilities
of a Limited Partner under this Agreement. The admission of any transferee as a
Substituted Limited Partner shall be conditioned upon the transferee executing
and delivering to the Partnership an acceptance of all of the terms and
conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 2.6, and such other documents or instruments as may
be required in the reasonable discretion of the General Partner in order to
effect such Person’s admission as a Substituted Limited Partner.

(c) Amendments to Exhibit A. Upon the admission of a Substituted Limited
Partner, the General Partner shall amend Exhibit A to reflect the name, address,
number of Partnership Units, and Percentage Interest of such Substituted Limited
Partner and to eliminate or adjust, if necessary, the name, address and interest
of the predecessor of such Substituted Limited Partner.

11.5 ASSIGNEES

If the General Partner, in its sole and absolute discretion, does not consent to
the admission of any transferee as a Substituted Limited Partner, as described
in Section 11.4(a), such transferee shall be considered an Assignee for purposes
of this Agreement. An Assignee shall be deemed to have had assigned to it, and
shall be entitled to receive distributions from the Partnership and the share of
Profit, Losses and any other items of gain, loss, deduction or credit of the
Partnership attributable to the Partnership Units assigned to such transferee,
but shall not be deemed to be a holder of Partnership Units for any other
purpose under this Agreement except as otherwise provided in this Agreement, and
shall not be entitled to vote such Partnership Units in any matter presented to
the Limited Partners for a vote (such Partnership Units being deemed to have
been voted on such matter in the same proportion as all other Partnership Units
held by Limited Partners are voted). In the event any such transferee desires to
make a further assignment of any such Partnership Units, such transferee shall
be subject to all of the provisions of this Article 11 to the same extent and in
the same manner as any Limited Partner desiring to make an assignment of
Partnership Units.

11.6 GENERAL PROVISIONS

(a) Withdrawal of a Limited Partner. No Limited Partner may withdraw from the
Partnership other than as a result of a Transfer of all of such Limited
Partner’s Partnership Units pursuant to which the transferee is admitted as a
Substituted Limited Partner or a redemption of all of the Partnership Units held
by such Limited Partner pursuant to Sections 4.1(e), 8.6 or 8.7.

(b) Termination of Status as a Limited Partner. Any Limited Partner that
Transfers all of such Limited Partner’s Partnership Units (or other Partnership
Interests) in a Transfer pursuant to which the transferee is admitted as a
Substituted Limited Partner, or (ii) redeems all of such Partnership Units held
by such Limited Partner pursuant to Sections 4.1(e), 8.6 or 8.7 shall cease to
be a Limited Partner.

 

50



--------------------------------------------------------------------------------

(c) Allocations. If any Partnership Interest is Transferred during the
Partnership’s Fiscal Year in compliance with the provisions of this Article 11
(including Transfers to the General Partner pursuant to Section 8.6(d)) on any
day other than the first day of a Fiscal Year, then Profit, Losses, each item
thereof and all other items attributable to such Partnership Interest for such
Fiscal Year shall be divided and allocated between the transferor Partner and
the transferee Partner by taking into account their varying interests during the
Fiscal Year in accordance with Section 706(d) of the Code, using the interim
closing of the books method (unless the General Partner, in its sole and
absolute discretion, elects to adopt a daily, weekly or monthly proration
period, in which event Profits, Losses, each item thereof and all other items
attributable to such transferred Partnership Interest for such Fiscal Year shall
be prorated based upon the applicable method selected by the General Partner).

(d) Distributions. All distributions of Available Operating Cash, Net Sales
Proceeds or other Partnership Assets attributable to Partnership Units, with
respect to which the Partnership Record Date is before the date of a Transfer of
such Partnership Units (including any Transfer to the General Partner pursuant
to Section 8.6(d)), shall be made to the transferor Partner, and all
distributions of Available Operating Cash, Net Sales Proceeds or other
Partnership Assets thereafter attributable to such Partnership Units shall be
made to the transferee Partner.

(e) Capital Accounts. The original Capital Account established for each
transferee shall be in the same amount as the Capital Account or portion thereof
of the Partner to which such transferee succeeds, at the time such transferee is
admitted to the Partnership. The Capital Account of any Partner that is a party
to a Transfer of all or all or any portion of a Partnership Interest shall be
appropriately adjusted to reflect such Transfer. Any reference in this Agreement
to a Capital Contribution of, or distribution to, a then-Partner shall include a
Capital Contribution or distribution previously made by or to any prior Partner
on account of the Partnership Interest of such then-Partner.

(f) Additional Restrictions. In addition to any other restrictions on transfer
contained in this Agreement, in no event may any Transfer of a Partnership
Interest by any Partner or any redemption pursuant to Section 8.6 be made
without the express consent of the General Partner, in its sole and absolute
discretion, (i) to any person or entity who lacks the legal right, power or
capacity to own a Partnership Interest; (ii) in violation of applicable law;
(iii) of any component portion of a Partnership Interest, such as the Capital
Account, or rights to distributions, separate and apart from all other
components of a Partnership Interest; (iv) if in the opinion of the General
Partner based on the advice of legal counsel, if appropriate, such Transfer
would cause a termination of the Partnership for Federal or state income tax
purposes (except as a result of a redemption of all Partnership Units held by
all Limited Partners); (v) if in the opinion of the General Partner based on the
advice of legal counsel, if appropriate, such Transfer would cause the
Partnership to cease to be classified as a partnership for Federal income tax
purposes (except as a result of a redemption of all Partnership Units held by
all Limited Partners); (vi) if such Transfer requires the registration of such
Partnership Interest pursuant to any applicable federal or state securities
laws; (vii) if such Transfer would cause the Partnership to become a “publicly
traded partnership,” as such term is defined in Section 7704(b) of the Code
(provided that this clause (vii) shall not be the basis for limiting or
restricting in any manner the exercise of the Series A Redemption Right or the
denial of a Series B Redemption Request under Section 8.6 unless, and only to
the extent that, outside tax counsel advises the General Partner that, in the
absence of such limitation or restriction, there is a significant risk that the
Partnership will be

 

51



--------------------------------------------------------------------------------

treated as a “publicly traded partnership” and, by reason thereof, taxable as a
corporation); (viii) if such Transfer would cause the General Partner to own 10%
or more of the ownership interests of any tenant of a property held by the
Partnership within the meaning of Section 856(d)(2)(B) of the Code; (ix) if such
Transfer would result in the General Partner being “closely held” within the
meaning of Section 856(h) of the Code; or (x) if in the opinion of the General
Partner based on the advice of legal counsel, if appropriate, such Transfer
would adversely affect the ability of the General Partner to continue to qualify
as a REIT or subject the General Partner to any additional taxes under
Sections 857 or 4981 of the Code.

Article XII

ADMISSION OF PARTNERS

12.1 ADMISSION OF SUCCESSOR GENERAL PARTNER

A successor to all of the General Partner Interest pursuant to Article 11 hereof
who is proposed to be admitted as a successor General Partner shall be admitted
to the Partnership as the General Partner, effective immediately following the
successor General Partner’s execution and delivery to the Partnership of an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required or appropriate to effect such
Person’s admission as General Partner. In the case of such admission on any day
other than the first day of a Fiscal Year, all items attributable to the General
Partner Interest for such Fiscal Year shall be allocated between the
transferring General Partner and such successor as provided in Section 11.6(c)
hereof. Any such successor General Partner shall carry on the business of the
Partnership without dissolution.

12.2 ADMISSION OF ADDITIONAL LIMITED PARTNERS

(a) General. A Person other than the General Partner who makes a Capital
Contribution to the Partnership in accordance with this Agreement shall be
admitted to the Partnership as an Additional Limited Partner only upon executing
and delivering to the General Partner:

(i) evidence of acceptance in form satisfactory to the General Partner of all of
the terms and conditions of this Agreement, including, without limitation, the
power of attorney granted in Section 2.6 hereof; and

(ii) such other documents or instruments as may be required in the discretion of
the General Partner in order to effect such Person’s admission as an Additional
Limited Partner.

(b) General Partner’s Consent Required. Notwithstanding anything to the contrary
in this Section 12.2, no Person shall be admitted as an Additional Limited
Partner without the consent of the General Partner, which consent may be given
or withheld in the General Partner’s sole and absolute discretion. The admission
of any Person as an Additional Limited Partner shall become effective on the
date upon which the name of such Person is recorded on the books and records of
the Partnership, following the consent of the General Partner to such admission
and the satisfaction of the conditions set forth in Section 12.2(a).

 

52



--------------------------------------------------------------------------------

(c) Allocations to Additional Limited Partners. If any Additional Limited
Partner is admitted to the Partnership on any day other than the first day of a
Fiscal Year, then Profit, Losses, each item thereof and all other items
allocable among Partners and Assignees for such Fiscal Year shall be allocated
among such Additional Limited Partner and all other Partners and Assignees by
taking into account their varying interests during the Fiscal Year in accordance
with Section 706(d) of the Code, using the interim closing of the books method.
Solely for purposes of making such allocations, each of such items for the
calendar month in which an admission of any Additional Limited Partner occurs
shall be allocated among all of the Partners and Assignees, including such
Additional Limited Partner.

12.3 AMENDMENT OF AGREEMENT AND CERTIFICATE OF LIMITED PARTNERSHIP

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment of Exhibit A) and, if required by law,
shall prepare and file an amendment to the Certificate and may for this purpose
exercise the power of attorney granted pursuant to Section 2.6 hereof.

Article XIII

DISSOLUTION, LIQUIDATION AND TERMINATION

13.1 DISSOLUTION

The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Subject to
Section 13.1(b), upon the withdrawal of the General Partner, any successor
General Partner shall continue the business of the Partnership. The Partnership
shall dissolve, and its affairs shall be wound up, only upon the first to occur
of any of the following (“Liquidating Events”):

(a) the expiration of its term as provided in Section 2.5 hereof;

(b) an event of withdrawal of the General Partner, as defined in the Act (other
than an event of bankruptcy), unless, within ninety (90) days after such event
of withdrawal, a “majority in interest” (as defined below) of the remaining
Partners Consent in writing to continue the business of the Partnership and to
the appointment, effective as of the date of withdrawal, of a successor General
Partner;

(c) an election to dissolve the Partnership made by the General Partner, in its
sole and absolute discretion;

(d) entry of a decree of judicial dissolution of the Partnership pursuant to the
provisions of the Act;

(e) the occurrence of a Terminating Sale Transaction; or

 

53



--------------------------------------------------------------------------------

(f) a final and non-appealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner or the Partnership is bankrupt or
insolvent, or a final and non-appealable order for relief is entered by a court
with appropriate jurisdiction against the General Partner or the Partnership, in
each case under any federal or state bankruptcy or insolvency laws as now or
hereafter in effect, unless prior to the entry of such order or judgment a
“majority in interest” (as defined below) of the remaining Partners Consent in
writing to continue the business of the Partnership and to the appointment,
effective as of a date prior to the date of such order or judgment, of a
substitute General Partner, if applicable.

As used in this Article 13, a “majority in interest” shall refer to Partners
(excluding the General Partner) who hold Common Partnership Units that
constitute more than fifty percent (50%) of the aggregate number of outstanding
Common Partnership Units not held by the General Partner.

13.2 WINDING UP; LIQUIDATION

(a) Upon dissolution of the Partnership, the business and affairs of the
Partnership shall be wound up as provided in this Section 13.2. The General
Partner shall act as the “Liquidator” (or, in the event there is no remaining
General Partner, any Person elected by Limited Partners holding more than 50% of
the total number of Common Partnership Units then issued and outstanding). The
Liquidator shall wind up the affairs of the Partnership, shall dispose of such
Partnership Assets as it deems necessary or appropriate and shall pay and
distribute the assets of the Partnership, including the proceeds of any such
disposition, as follows:

(i) first, to creditors, including Partners who are creditors, to the extent
otherwise permitted by law, in satisfaction of liabilities of the Partnership
(whether by payment or by establishment or reserves as determined by the
Liquidator in its sole discretion), other than distributions to Partners
pursuant to Article 5, and

(ii) second, to the Partners in accordance with their positive Capital Account
balances.

It is intended that such distributions will result in the Partners receiving
aggregate distributions in the order of and equal to the amount of distributions
that would have been received if the liquidating distributions were made in
accordance with Section 5.1. However, if the balances in the Capital Accounts do
not result in such intention being satisfied, items of Profits and Losses will
be reallocated among the Partners for the Fiscal Year of the liquidation (and,
at the election of the General Partner, if necessary and permissible, prior
Fiscal Years) so as to cause the balances in the Capital Accounts to be in the
amounts necessary to assure that such result is achieved. Notwithstanding
anything herein to the contrary, in the event the Partnership is liquidated
within the meaning of Treasury Regulation Section 1.704-1(b)(2)(ii)(g),
liquidation distributions shall be made by the end of the taxable year in which
the Partnership liquidates or, if later, within ninety (90) days of the date of
such liquidation.

 

54



--------------------------------------------------------------------------------

(b) In the discretion of the Liquidator, a pro rata portion of the distributions
that would otherwise be made to the Partners pursuant to this Article 13 may be:

(i) distributed to a trust established for the benefit of the General Partner
and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or the General Partner
arising out of or in connection with the Partnership; the assets of any such
trust shall be distributed to the General Partner and Limited Partners from time
to time, in the reasonable discretion of the Liquidator, in the same proportions
as the amount distributed to such trust by the Partnership would otherwise have
been distributed to the General Partner and Limited Partners pursuant to this
Agreement; or

(ii) withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided that such withheld
or escrowed amounts shall be distributed to the General Partner and Limited
Partners in the manner and order of priority set forth in Section 13.2(a) as
soon as practicable.

(c) The Liquidator shall, in its sole discretion, determine whether to sell any
Partnership Assets, including, without limitation, Real Estate Assets, and if
so, whether at a public or private sale, for what price and on what terms. If
the Liquidator determines to sell or otherwise dispose of any Partnership Asset
or any interest therein, the Liquidator shall do so expeditiously and for its
fair market value under the circumstances, giving due regard to the activity and
condition of the relevant market and general financial and economic conditions.
If the Liquidator determines not to sell or otherwise dispose of any Partnership
Asset or any interest therein, the Liquidator shall not be required to
distribute the same to the Partners promptly but shall have full right and
discretion to determine the time and manner of such distribution and
distributions giving due regard to the interests of the Partners.

13.3 NO OBLIGATION TO CONTRIBUTE DEFICIT

If any Partner has a deficit balance in his Capital Account (after giving effect
to all contributions, distributions and allocations for all taxable years,
including the year during which such liquidation occurs), such Partner shall
have no obligation to make any contribution to the capital of the Partnership
with respect to such deficit, and such deficit shall not be considered a debt
owed to the Partnership or to any other Person for any purpose whatsoever.

13.4 NOTICE OF DISSOLUTION

In the event a Liquidating Event occurs or an event occurs that would, but for
the provisions of an election or objection by one or more Partners pursuant to
Section 13.1, result in a dissolution of the Partnership, the General Partner
shall, within thirty (30) days thereafter, provide written notice thereof to
each of the Partners.

 

55



--------------------------------------------------------------------------------

13.5 TERMINATION OF PARTNERSHIP AND CANCELLATION OF CERTIFICATE OF LIMITED
PARTNERSHIP

Upon the completion of the liquidation of the Partnership’s assets, as provided
in Section 13.2, the Partnership shall be terminated, a certificate of
cancellation shall be filed, and all qualifications of the Partnership as a
foreign limited partnership in jurisdictions other than the state of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.

13.6 REASONABLE TIME FOR WINDING-UP

A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2 in order to minimize any losses otherwise attendant upon such
winding-up, and the provisions of this Agreement shall remain in effect among
the Partners during the period of liquidation.

13.7 WAIVER OF PARTITION

Each Partner hereby waives any right to partition of the Partnership property.

Article XIV

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

14.1 AMENDMENTS

(a) By the General Partner. The General Partner shall have the power, without
the consent of the Limited Partners, to amend this Agreement except as set forth
in Section 14.1(b) hereof. The General Partner shall provide notice to the
Limited Partners when any action under this Section 14.1(a) is taken in the next
regular communication to the Limited Partners. The Limited Partners shall not
have the power to amend this Agreement.

(b) Restrictions on General Partner’s Ability to Amend this Agreement.
Notwithstanding Section 14.1(a), this Agreement shall not be amended with
respect to any Partner adversely affected without the Consent of such Partner
adversely affected if such amendment would:

(i) convert a Limited Partner’s interest in the Partnership into a General
Partner Interest;

(ii) impose on the Limited Partners any obligation to make additional Capital
Contributions to the Partnership;

(iii) modify the limited liability of a Limited Partner in a manner adverse to
such Limited Partner; or

(iv) amend this Section 14.1(b).

14.2 MEETINGS OF THE PARTNERS

(a) General. Meetings of the Partners may be called by the General Partner and
shall be called upon the receipt by the General Partner of a written request by
Limited Partners holding twenty-five percent (25%) or more of the Common
Partnership Interests. The request shall state the nature of the business to be
transacted. Notice of any such meeting shall be given to all Partners not less
than seven (7) days nor more than thirty (30) days prior to the date of such
meeting. Partners may vote in person or by proxy at such meeting.

 

56



--------------------------------------------------------------------------------

(b) Vote Required. Whenever the vote or Consent of the Partners is permitted or
required under this Agreement, such vote or Consent may be given at a meeting of
the Partners or may be given in accordance with the procedure prescribed in
Section 14.2(c) hereof. Except as otherwise expressly provided in this
Agreement, the Consent of holders of Partnership Units that constitute more than
fifty percent (50%) of the aggregate number of outstanding Common Partnership
Units held by the Partners (including the General Partner) shall constitute the
consent of the Partners.

(c) Action Without a Meeting. Any action required or permitted to be taken at a
meeting of the Partners may be taken without a meeting if a written consent
setting forth the action so taken is signed by holders of Common Partnership
Units that constitute more than fifty percent (50%) (or such other percentage as
is expressly required by this Agreement) of the aggregate number of outstanding
Common Partnership Units held by the Partners (including the General Partner).
Such consent may be in one instrument or in several instruments, and shall have
the same force and effect as a vote the holders of Partnership Units that
constitute more than fifty percent (50%) (or such other percentage as is
expressly required by this Agreement) of the aggregate number of outstanding
Common Partnership Units held by the Partners (including the General Partner).
Such consent shall be filed with the General Partner. An action so taken shall
be deemed to have been taken at a meeting held on the effective date of the
consent as certified by the General Partner.

(d) Proxy. Each Partner may authorize any Person or Persons to act for him by
proxy on all matters in which a Partner is entitled to participate, including
waiving notice of any meeting, or voting or participating at a meeting. Every
proxy must be signed by the Partner or his attorney-in-fact and a copy thereof
delivered to the Partnership. No proxy shall be valid after the expiration of
eleven (11) months from the date thereof unless otherwise provided in the proxy.
Every proxy shall be revocable at the pleasure of the Partner executing it, such
revocation to be effective upon the General Partner’s receipt of written notice
of such revocation from the Partner executing such proxy.

(e) Conduct of Meeting. Each meeting of the Partners shall be conducted by the
General Partner or such other Person as the General Partner may appoint pursuant
to such rules for the conduct of the meeting as the General Partner or such
other Person deems appropriate. Meetings of Partners may be conducted in the
same manner as meetings of the stockholders of the General Partner and may be
held at the same time, and as part of, meetings of the stockholders of the
General Partner.

Article XV

GENERAL PROVISIONS

15.1 ADDRESSES AND NOTICE

Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered if delivered in person, sent by first class
United States mail, by overnight delivery or via facsimile to the Partner or
Assignee at the address set forth in Exhibit A or such other address of which
the Partner shall notify the General Partner in writing. Notwithstanding the
foregoing, the General Partner may elect to deliver any such notice, demand,
request or report by e-mail or by any other electronic means, in which case such
communication shall be deemed given or made one day after being sent.

 

57



--------------------------------------------------------------------------------

15.2 TITLES AND CAPTIONS

All article or section titles or captions in this Agreement are for convenience
of reference only, shall not be deemed part of this Agreement and shall in no
way define, limit, extend or describe the scope or intent of any provisions
hereof. Except as specifically provided otherwise, references to “Articles” and
“Sections” are to Articles and Sections of this Agreement.

15.3 PRONOUNS AND PLURALS

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

15.4 FURTHER ACTION

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

15.5 BINDING EFFECT

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

15.6 CREDITORS

Other than as expressly set forth herein with respect to the Indemnitees, none
of the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership.

15.7 WAIVER

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.

15.8 COUNTERPARTS

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all of the parties hereto, notwithstanding
that all such parties are not signatories to the original or the same
counterpart. Each party shall become bound by this Agreement immediately upon
affixing its signature hereto.

 

58



--------------------------------------------------------------------------------

15.9 APPLICABLE LAW

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflicts of laws thereof.

15.10 INVALIDITY OF PROVISIONS

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

15.11 MERGER

Subject to Section 11.2, the Partnership may merge with, or consolidate into,
any Person or Entity in accordance with Section 17-211 of the Act.

15.12 NO RIGHTS AS STOCKHOLDERS

Nothing contained in this Agreement shall be construed as conferring upon the
holders of the Partnership Units any rights whatsoever as stockholders of the
General Partner, including, without limitation, any right to receive dividends
or other distributions made to such stockholders or to vote or to consent or
receive notice as stockholders in respect to any meeting or stockholders for the
election of directors of the General Partner or any other matter.

15.13 ENTIRE AGREEMENT

This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes any other
prior written or oral understandings or agreements among them with respect
thereto.

[SIGNATURE PAGE FOLLOWS]

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Amended
and Restated Agreement of Limited Partnership as of the day and year first-above
written.

 

“GENERAL PARTNER”

Healthcare Trust of America, Inc.

By:  

/s/ Scott D. Peters

Name:   Scott D. Peters Title:   Chief Executive Officer and President

 

60



--------------------------------------------------------------------------------

EXHIBIT A

PARTNERS’ CONTRIBUTIONS AND PARTNERSHIP INTERESTS

 

 

 

 

 

 

 

          NUMBER OF     NUMBER OF                               COMMON    
COMMON     NUMBER OF                         SERIES A     SERIES B     LTIP
SERIES C     COMMON         NAME AND ADDRESS OF   CAPITAL     PARTNERSHIP    
PARTNERSHIP     PARTNERSHIP     PERCENTAGE     OVERALL  

PARTNER

  CONTRIBUTION     UNITS     UNITS     UNITS     INTEREST     INTEREST  

GENERAL PARTNER:

           

Healthcare Trust of America, Inc.

  $ 2,316,534,810        214,227,647        —          —          99.93 %     
98.59 % 

16435 North Scottsdale Road, Suite 320

           

Scottsdale, AZ 85254

           

LIMITED PARTNERS:

           

Robert G. Anding, M.D.

  $ 403,900        40,390        —          —          0.02 %      0.02 % 

50 Mott Lane

           

Houston, Texas 77026

           

S. Mark Cone, M.D.

  $ 301,390        30,139        —          —          0.01 %      0.01 % 

3614 Nottingham

           

Houston, Texas 77005

           

George M. Grunert, M.D.

  $ 135,490        13,549        —          —          0.01 %      0.01 % 

7900 Fannin

           

Houston, Texas 77054

           

Sandra Hurtado, M.D.

  $ 51,770        5,177        —          —          0.00 %      0.00 % 

5105 Beech Street

           

Bellaire, Texas 77401

           

Leroy J. Leeds, M.D.

  $ 83,080        8,308        —          —          0.00 %      0.00 % 

c/o Kim Barbour

           

7900 Fannin, Suite 4000

           

Houston, Texas 77054

           

Rakesh K. Mangal, M.D.

  $ 166,160        16,616        —          —          0.01 %      0.01 % 

2001 Holcombe Boulevard

           

Suite 201

           

Houston, Texas 77030

           

Mary T. Neal, M.D.

  $ 415,400        41,540        —          —          0.02 %      0.02 % 

4531 Magnolia Street

           

Bellaire, Texas 77401

           

Scott D. Peters

  $ —          —          —          1,450,000        0.00 %      0.67 % 

c/o Healthcare Trust of America, Inc.

           

16435 North Scottsdale Road, Suite 320

           

Scottsdale, AZ 85254

           

Kellie S. Pruitt

  $ —          —          —          225,000        0.00 %      0.10 % 

c/o Healthcare Trust of America, Inc.

           

16435 North Scottsdale Road, Suite 320

           

Scottsdale, AZ 85254

           

Mark D. Engstrom

  $ —          —          —          200,000        0.00 %      0.09 % 

c/o Healthcare Trust of America, Inc.

           

16435 North Scottsdale Road, Suite 320

           

Scottsdale, AZ 85254

           

Amanda Houghton

  $ —          —          —          195,000        0.00 %      0.09 % 

c/o Healthcare Trust of America, Inc.

           

16435 North Scottsdale Road, Suite 320

           

Scottsdale, AZ 85254

           

W. Bradley Blair, II

  $ —          —          —          135,000        0.00 %      0.06 % 

c/o Healthcare Trust of America, Inc.

           

16435 North Scottsdale Road, Suite 320

           

Scottsdale, AZ 85254

           

Maurice J. DeWald

  $ —          —          —          135,000        0.00 %      0.06 % 

c/o Healthcare Trust of America, Inc.

           

16435 North Scottsdale Road, Suite 320

           

Scottsdale, AZ 85254

           

Warren D. Fix

  $ —          —          —          135,000        0.00 %      0.06 % 

c/o Healthcare Trust of America, Inc.

           

16435 North Scottsdale Road, Suite 320

           

Scottsdale, AZ 85254

           

Larry L. Mathis

  $ —          —          —          135,000        0.00 %      0.06 % 

c/o Healthcare Trust of America, Inc.

           

16435 North Scottsdale Road, Suite 320

           

Scottsdale, AZ 85254

           

Gary T. Wescombe

  $ —          —          —          135,000        0.00 %      0.06 % 

c/o Healthcare Trust of America, Inc.

           

16435 North Scottsdale Road, Suite 320

           

Scottsdale, AZ 85254

           

Susan Dorr

  $ —          —          —          25,000        0.00 %      0.01 % 

c/o Healthcare Trust of America, Inc.

           

16435 North Scottsdale Road, Suite 320

           

Scottsdale, AZ 85254

           

Brendan Magee

  $ —          —          —          50,000        0.00 %      0.02 % 

c/o Healthcare Trust of America, Inc.

           

16435 North Scottsdale Road, Suite 320

           

Scottsdale, AZ 85254

           

Dawna Powell

  $ —          —          —          25,000        0.00 %      0.01 % 

c/o Healthcare Trust of America, Inc.

           

16435 North Scottsdale Road, Suite 320

           

Scottsdale, AZ 85254

           

Ross Goyer

  $ —          —          —          25,000        0.00 %      0.01 % 

c/o Healthcare Trust of America, Inc.

           

16435 North Scottsdale Road, Suite 320

           

Scottsdale, AZ 85254

           

Robert Milligan

  $ —          —          —          15,000        0.00 %      0.01 % 

c/o Healthcare Trust of America, Inc.

           

16435 North Scottsdale Road, Suite 320

           

Scottsdale, AZ 85254

           

Bridget Legge

  $ —          —          —          15,000        0.00 %      0.01 % 

c/o Healthcare Trust of America, Inc.

           

16435 North Scottsdale Road, Suite 320

           

Scottsdale, AZ 85254

             

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

TOTAL

  $ 2,318,092,000        214,383,366        —          2,900,000        100.00
%      100.00 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

SERIES A NOTICE OF REDEMPTION REQUEST

The undersigned Limited Partner hereby irrevocably (i) requests that Healthcare
Trust of America Holdings, L.P. (the “Partnership”) redeem Common Series A Units
in the Partnership held by such Limited Partner in accordance with
Section 8.6(a) of the Agreement of Limited Partnership of the Partnership, as
such agreement may be amended from time to time (the “Partnership Agreement”)
and the Series A Redemption Right referred to therein; (ii) agrees to surrender
such Common Series A Units and all right, title, and interest therein promptly
upon payment of the Redemption Amount; (iii) directs that the Redemption Amount
deliverable upon exercise of the Series A Redemption Right be delivered to such
Limited Partner at the address as specified in the Partnership Agreement; and
(iv) directs that, if the General Partner determines that the Redemption Amount
shall be the REIT Stock Amount, the REIT Stock be registered or placed in the
name of such Limited Partner and at such address specified in the Partnership
Agreement. The undersigned hereby represents, warrants, and certifies that the
undersigned (a) has not transferred or encumbered title to such Common Series A
Units; (b) has the full right, power and authority to redeem and surrender such
Common Series A Units as provided herein; and (c) has obtained the consent or
approval of all Persons, if any, having the right to consent or approve such
redemption and surrender.

Dated:                          

 

[NAME OF LIMITED PARTNER] By:     Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

SERIES B NOTICE OF REDEMPTION REQUEST

The undersigned Limited Partner hereby irrevocably (i) requests that Healthcare
Trust of America Holdings, L.P. (the “Partnership”) redeem Common Series B Units
in the Partnership held by such Limited Partner in accordance with
Section 8.6(b) of the Agreement of Limited Partnership of the Partnership, as
such agreement may be amended from time to time (the “Partnership Agreement”);
(ii) agrees to surrender such Common Series B Units and all right, title, and
interest therein promptly upon payment of the REIT Stock Amount; (iii) directs
that the REIT Stock Amount deliverable upon exercise of the Series B Redemption
Request, if granted, be delivered to such Limited Partner at the address as
specified in the Partnership Agreement; and (iv) directs that the REIT Stock be
registered or placed in the name of such Limited Partner and at such address
specified in the Partnership Agreement. The undersigned hereby represents,
warrants, and certifies that the undersigned (a) has not transferred or
encumbered title to such Common Series B Units; (b) has the full right, power
and authority to redeem and surrender such Common Series B Units as provided
herein; and (c) has obtained the consent or approval of all Persons, if any,
having the right to consent or approve such redemption and surrender.

Dated:                     

 

[NAME OF LIMITED PARTNER] By:     Name:  

 

Title:  

 